              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 1 of 74



 1 JOHN T. JASNOCH (CA 281605)
   SCOTT+SCOTT ATTORNEYS AT LAW LLP
 2 600 W. Broadway, Suite 3300
   San Diego, CA 92101
 3 Telephone: 619/233-4565
   619/233-0508 (fax)
 4 jjasnoch@scott-scott.com

 5 Counsel for Plaintiffs and the Class

 6 [Additional counsel on signature page.]

 7

 8                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9
10 DAVID MESSINGER, GERALD ASHFORD,                       Case No.
   IRVING S. AND JUDITH BRAUN, ELLIE MARIE
11 TORONTO ESA, VARGHESE PALLATHU,
   JOSEPH CIANCI, and JOHNNY RAMEY,
12 Individually and on Behalf of All Others Similarly     CLASS ACTION COMPLAINT FOR
   Situated,                                              VIOLATIONS OF THE SECURITIES
13                                                        ACT OF 1933
                         Plaintiffs,
14
          vs.
15
   UBER TECHNOLOGIES, INC., DARA
16 KHOSROWSHAHI, NELSON CHAI, GLEN
   CEREMONY, RONALD SUGAR, URSULA
17 BURNS, GARRETT CAMP, MATT COHLER,
   RYAN GRAVES, ARIANNA HUFFINGTON,
18 TRAVIS KALANICK, WAN LING MARTELLO,
   H.E. YASIR AL-RUMAYYAN, JOHN THAIN,
19 DAVID TRUJILLO, MORGAN STANLEY & CO.
   LLC, GOLDMAN SACHS & CO. LLC, MERRILL
20 LYNCH, PIERCE, FENNER & SMITH
   INCORPORATED, BARCLAYS CAPITAL INC.,
21 CITIGROUP GLOBAL MARKETS INC., ALLEN &
   COMPANY LLC, RBC CAPITAL MARKETS,
22 LLC, SUNTRUST ROBINSON HUMPHREY, INC.,
   DEUTSCHE BANK SECURITIES INC., HSBC
23 SECURITIES (USA) INC., SMBC NIKKO
   SECURITIES AMERICA, INC., MIZUHO
24 SECURITIES USA LLC, NEEDHAM &
   COMPANY, LLC, LOOP CAPITAL MARKETS
25 LLC, SIEBERT CISNEROS SHANK & CO., L.L.C.,
   ACADEMY SECURITIES, INC., BTIG, LLC,
26 CANACCORD GENUITY LLC, CASTLEOAK
   SECURITIES, L.P., COWEN AND COMPANY,
27 LLC, EVERCORE GROUP L.L.C., JMP
   SECURITIES LLC, MACQUARIE CAPITAL
28 (USA) INC., MISCHLER FINANCIAL GROUP,


                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
          Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 2 of 74



 1 INC., OPPENHEIMER & CO. INC., RAYMOND
   JAMES & ASSOCIATES, INC., WILLIAM BLAIR
 2 & COMPANY, L.L.C., THE WILLIAMS CAPITAL
   GROUP, L.P., and TPG CAPITAL BD, LLC,
 3
                      Defendants.
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                 Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 3 of 74



 1          Plaintiffs David Messinger, Gerald Ashford, Irving S. and Judith Braun, Ellie Marie Toronto ESA,
 2 Varghese Pallathu, Joseph Cianci, and Johnny Ramey (collectively, “Plaintiffs”), individually and on

 3 behalf of all others similarly situated, by Plaintiffs’ undersigned attorneys, allege the following based upon

 4 personal knowledge, as to Plaintiffs and Plaintiffs’ own acts, and upon information and belief, as to all

 5 other matters, based on the investigation conducted by and through their attorneys, which included, among

 6 other things, a review of U.S. Securities and Exchange Commission (“SEC”) filings, analyst and media

 7 reports, and consultations and interviews with persons familiar with the business of Defendant Uber

 8 Technologies, Inc. (“Uber” or the “Company”) and the industry in which it operates.                Plaintiffs’
 9 investigation into the matters alleged herein is continuing and many relevant facts are known only to, or
10 are exclusively within the custody and control of, the Defendants (defined below). Plaintiffs believe that

11 substantial additional evidentiary support will exist for the allegations set forth herein after a reasonable

12 opportunity for formal discovery.

13                              NATURE AND SUMMARY OF THE ACTION
14          1.      On May 13, 2019, Uber conducted one of the most anticipated U.S. initial public offerings
15 (the “IPO”) in recent years, raising over $8 billion (after deducting underwriting discounts and

16 commissions and estimated offering expenses) by selling over 180 million shares of the Company’s Class

17 A common stock to the public at the IPO offering price of $45.00 per share (the “IPO Price”). In addition

18 to generating a staggering amount of capital for the Company, the IPO also represented an extraordinary

19 financial windfall for the 29 Underwriter Defendants (defined below), who collected over $106.2 million

20 in fees in connection with the IPO (of which roughly $40 million went to Defendant Morgan Stanley &

21 Co. LLC (“Morgan Stanley”), roughly $20 million went to Defendant Goldman Sachs & Co. LLC

22 (“Goldman Sachs”), and roughly $10 million went to Defendant Merrill Lynch, Pierce, Fenner & Smith

23 Incorporated (“Merrill Lynch”)).

24          2.      Unfortunately for investors, however, the IPO Registration Statement and Prospectus
25 (collectively, the “Offering Documents”) that Uber and the other Defendants used to conduct the IPO were

26 materially false, misleading, and incomplete and omitted to disclose material adverse facts about the

27 Company and its business, including that:

28

                                                          1
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
        Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 4 of 74



 1          (a)       The Company was plagued by serious safety problems, which were compounded

 2   by patently defective investigative and safety enforcement policies and practices that were

 3   shamefully insufficient to adequately prevent, punish, and deter acts of sexual assault and other

 4   tortious conduct against Uber customers. For example, at the time of the IPO, the Company was

 5   aware of thousands of reports of sexual assaults committed in just the United States by Uber

 6   drivers against Uber customers. Accordingly, and contrary to the Offering Documents’ statements

 7   concerning the Company’s purported commitment to user safety, Uber drivers had engaged in

 8   widespread criminal and other misconduct against Uber passengers that ranged from non-

 9   consensual touching to violent assaults and rapes.      Moreover, Uber’s process for handling

10   complaints and reports of wrongful conduct was patently defective, as it effectively prioritized

11   efforts to limit the Company’s liability (and its exposure to negative publicity) over customer

12   safety. For example, Uber’s “Special Investigation Unit” (or “SIU”) actively sought to shield Uber

13   from legal liability and adverse publicity by (among other things) forbidding Uber investigators

14   from forwarding to the police allegations of criminal misconduct by Uber drivers, and by similarly

15   forbidding its investigators from advising victims of such criminal conduct to seek legal counsel

16   or to report the misconduct to law enforcement authorities. At the same time, Uber routinely

17   allowed miscreant Uber drivers to stay on the road (and to keep generating revenue for the

18   Company). Such policies and practices helped to mask the true nature and widespread extent of

19   Uber’s serious safety problems as of the IPO, but exposed the Company to brutal adverse publicity

20   and increased legal liability as investors learned the extent to which Uber’s policies – instead of

21   effectively deterring and preventing sexual assaults and other misconduct against its own

22   customers – had actually allowed large numbers of dangerous Uber drivers to remain on the road

23   and to threaten, harass, and sexually assault even more customers.

24          (b)       The Company was experiencing accelerating losses. Indeed, as of the May 2019

25   IPO, Uber was on track to record for the second quarter of 2019 (which closed on June 30, 2019)

26   (“2Q2019”) a shocking loss of $5.2 billion, its largest quarterly loss ever. Relatedly, and also

27   unbeknownst to investors, the Offering Documents failed to disclose that, as of the IPO, Uber’s

28   revenue growth was stagnating or declining, as was Uber’s “Take Rate” (i.e., money retainer per

                                                  2
                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                 Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 5 of 74



 1          trip) due in substantial part to the Company’s pre-IPO decision to significantly increase the amount

 2          of subsidies given to Uber drivers and customers for using and providing Uber’s ride and meal

 3          delivery services in order to prevent the Company’s competitors from gaining market share in the

 4          run-up to the IPO. At the same time, the Offering Documents also failed to disclose that Uber was

 5          preparing to cut costs in key areas that would significantly undermine Uber’s efforts to grow its

 6          core ridesharing and meal delivery business; and

 7                  (c)       The Company was in violation of and indifferent to existing and pending laws,

 8          rules, and regulations in multiple key markets, including in this state (California, where two of its

 9          five biggest markets –San Francisco and Los Angeles – are located), thereby exposing Uber to

10          serious regulatory risks and costly liabilities that were either misleadingly understated or

11          completely omitted from the Offering Documents. For example, the Offering Documents failed

12          to adequately warn investors of the likelihood that Uber would have to reclassify its drivers as

13          “employees” (rather than independent contractors) or the likely extent of the adverse impact of

14          such reclassification on its operations (including, inter alia, the extent of the massive costs

15          associated with having to pay past due and future unemployment, disability, and other employee

16          benefits). Similarly, the Offering Documents failed to adequately address how Uber’s business

17          practices and policies subjected it to decreased revenue growth as a result of adverse regulatory

18          actions by other local, state, and overseas jurisdictions that had the power to shut Uber out of

19          otherwise lucrative and important markets.

20          3.      In the eight months since Uber’s May 2019 IPO, and as the truth concerning the nature and

21 extent of these and related material adverse problems has gradually been revealed, the price of Uber’s

22 Class A common stock has plummeted from the IPO Price of $45.00 per share. Indeed, the price of Uber

23 shares fell below $34.00 (a decline of roughly 25% from the IPO Price) within just three months of the

24 IPO, and it continued to fall in the latter part of 2019.

25          4.      Plaintiffs bring this action under §§11, 12(a)(2), and 15 of the Securities Act of 1933 (the

26 “Securities Act”) against: (i) Uber; (ii) each of Uber’s senior officers and directors who signed the

27 Registration Statement (the “Individual Defendants,” as further defined below); and (iii) each of the

28 investment banks (the “Underwriter Defendants,” as further defined below) that acted as underwriters for

                                                          3
                          CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                 Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 6 of 74



 1 the IPO. The Securities Act protects investors and the capital markets of the United States by preventing

 2 companies and underwriters from issuing or offering shares to investors by means of materially inaccurate,

 3 misleading, or incomplete offering documents.

 4          5.      As set forth herein, Plaintiffs allege that the Offering Documents contained materially

 5 untrue or misleading statements and/or omitted material information that was required to be stated therein.

 6 Defendant Uber, as the issuer of the securities at issue, is strictly liable for each such misstatement and

 7 material omission. In addition, each Individual and Underwriter Defendant, in their capacities as signers

 8 of the Registration Statement and/or as statutory sellers, offerors, and/or underwriters of the shares sold

 9 pursuant to the IPO, is also strictly liable for every misstatement and material omission in the Offering
10 Documents (except that each Individual and Underwriter Defendant may try to escape liability by

11 establishing a “due diligence” affirmative defense). Plaintiffs expressly disclaim any allegations that

12 could be construed as alleging fraud or intentional or reckless misconduct on the part of any Defendant.

13 By this action, Plaintiffs, on behalf of themselves and the Class (defined below) they seek to represent,

14 seek a recovery for the substantial losses suffered in the wake of Uber’s disastrous IPO.

15                                       JURISDICTION AND VENUE

16          6.      The claims asserted herein arise under and pursuant to Section 11, 12(a)(2), and 15 of the

17   Securities Act, 15 U.S.C. §§ 77k, 77l(a)(2), and 77o.

18          7.      This Court has jurisdiction over this action pursuant to Section 22 of the Securities Act, 15

19   U.S.C. § 77v, and 28 U.S.C. § 1331.

20          8.      Venue is properly laid in this District pursuant to Section 22 of the Securities Act and 28

21   U.S.C. § 1391(b), (c), and (d). Many of the acts and transactions that constitute violations of law

22   complained of herein, including the dissemination to the public of untrue statements of material facts,

23   occurred in this District.

24          9.      In connection with the acts alleged in this complaint, Defendants, directly or indirectly, used

25   the means and instrumentalities of interstate commerce, including, but not limited to, the United States

26   mails, interstate telephone communications, and the facilities of national securities exchanges.

27

28

                                                           4
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 7 of 74



 1                                                 PARTIES

 2         A.      Plaintiffs

 3         10.     Plaintiff David Messinger (“Messinger”) purchased shares of the Company’s Class A

 4 common stock that were issued pursuant and traceable to the Registration Statement and IPO and was

 5 damaged thereby. Plaintiff Messinger purchased his shares in the IPO from representatives of Defendant

 6 Morgan Stanley and in response to having been invited to indicate interest in the IPO by those

 7 representatives at the behest of Uber.

 8         11.     Plaintiff Gerald Ashford purchased shares of the Company’s Class A common stock that

 9 were issued pursuant and traceable to the Registration Statement and the IPO and was damaged thereby.
10         12.     Plaintiffs Irving S. and Judith Braun purchased shares of the Company’s Class A common

11 stock that were issued pursuant and traceable to the Registration Statement and the IPO and were damaged

12 thereby.

13         13.     Plaintiff Ellie Marie Toronto ESA purchased shares of the Company’s Class A common

14 stock that were issued pursuant and traceable to the Registration Statement and the IPO and was damaged

15 thereby.

16         14.     Plaintiff Varghese Pallathu purchased shares of the Company’s Class A common stock that

17 were issued pursuant and traceable to the Registration Statement and IPO and was damaged thereby.

18         15.     Plaintiff Joseph Cianci purchased shares of the Company’s Class A common stock that

19 were issued pursuant and traceable to the Registration Statement and the IPO and was damaged thereby.

20         16.     Plaintiff Johnny Ramey purchased shares of the Company’s Class A common stock that

21 were issued pursuant and traceable to the Registration Statement and the IPO and was damaged thereby.

22

23         B.      Defendants

24                 1.       Defendant Uber

25         17.     Defendant Uber purports to be a technology company that is primarily in the business of

26 facilitating access to rides and meals on demand. Uber is based in San Francisco, California, but operates

27 globally on six continents and in 700+ cities around the world. Of these markets, as of the IPO, London

28 (United Kingdom), Los Angeles, San Francisco, New York City, and São Paulo (Brazil) accounted for

                                                        5
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 8 of 74



 1 nearly a quarter of Uber’s total bookings. Uber’s Class A common shares (“Uber shares”) are listed and

 2 traded on the NYSE under the ticker symbol “UBER.” Uber designated numerous personnel to serve as

 3 members of the working group for the IPO, including its Chief Executive Officer (“CEO”) (Defendant

 4 Dara Khosrowshahi) and Chief Financial Officer (“CFO”) (Defendant Nelson Chai), and Chief

 5 Accounting Officer (“CAO”) (Defendant Glen Ceremony) who reviewed and approved the Offering

 6 Documents and participated in the preparation and delivery of road show presentations and related scripts

 7 or talking points. Uber’s representatives at the road show pitched investors in the IPO at meetings, during

 8 calls, and on webcasts.

 9                 2.       The Individual Defendants

10         18.     At the time of the IPO, Defendant Dara Khosrowshahi (“Khosrowshahi”) was Uber’s CEO

11 and served as a member of Uber’s board of directors (the “Board”). As the most senior Uber executive in

12 the IPO working group, Defendant Khosrowshahi reviewed and approved, and participated in making, the

13 statements in the Registration Statement, which he signed. He also reviewed, edited, and approved the

14 IPO’s road show PowerPoint presentation, road show talking points and script, and participated in making

15 the materially inaccurate, misleading, and incomplete statements alleged herein as Uber’s CEO.

16         19.     At the time of the IPO, Defendant Nelson Chai (“Chai”) was serving as Uber’s CFO.

17 Defendant Chai reviewed and approved, and participated in making, statements in the Registration

18 Statement, which he signed. He also reviewed, edited, and approved the IPO’s road show PowerPoint

19 presentation, road show talking points and script, and participated in making the materially inaccurate,

20 misleading, and incomplete statements alleged herein as Uber’s CFO.

21         20.     At the time of the IPO, Defendant Glen Ceremony (“Ceremony”) was serving as Uber’s

22 CAO. Defendant Ceremony reviewed and approved, and participated in making, statements in the

23 Registration Statement, which he signed. He also reviewed, edited, and approved the IPO’s road show

24 PowerPoint presentation, road show talking points and script, and participated in making the materially

25 inaccurate, misleading, and incomplete statements alleged herein as Uber’s CAO.

26         21.     At the time of the IPO, Defendant Ronald Sugar (“Sugar”) was serving as Chairperson of

27 the Uber Board. Defendant Sugar participated in the preparation of and signed, or authorized the signing

28 of, the Registration Statement.

                                                        6
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 9 of 74



 1          22.    At the time of the IPO, Defendant Ursula Burns (“Burns”) was serving as a director on the

 2 Uber Board. Defendant Burns participated in the preparation of and signed, or authorized the signing of,

 3 the Registration Statement.

 4          23.    At the time of the IPO, Defendant Garrett Camp (“Camp”), a co-founder of the Company,

 5 was serving as a director on the Uber Board. Defendant Camp participated in the preparation of and

 6 signed, or authorized the signing of, the Registration Statement.

 7          24.    At the time of the IPO, Defendant Matt Cohler (“Cohler”) was serving as a director on the

 8 Uber Board. Defendant Cohler participated in the preparation of and signed, or authorized the signing of,

 9 the Registration Statement.
10          25.    At the time of the IPO, Defendant Ryan Graves (“Graves”) was serving as a director on

11 the Uber Board. Defendant Graves participated in the preparation of and signed, or authorized the signing

12 of, the Registration Statement.

13          26.    At the time of the IPO, Defendant Arianna Huffington (“Huffington”) was serving as a

14 director on the Uber Board. Defendant Huffington participated in the preparation of and signed, or

15 authorized the signing of, the Registration Statement.

16          27.    At the time of the IPO, Defendant Travis Kalanick (“Kalanick”), a co-founder of the

17 Company and former Uber CEO, was serving as a director on the Uber Board. Defendant Kalanick

18 participated in the preparation of and signed, or authorized the signing of, the Registration Statement.

19          28.    At the time of the IPO, Defendant Wan Ling Martello (“Martello”) was serving as a director

20 on the Uber Board. Defendant Martello participated in the preparation of and signed, or authorized the

21 signing of, the Registration Statement.

22          29.    At the time of the IPO, Defendant H.E. Yasir Al-Rumayyan (“Al-Rumayyan”) was serving

23 as a director on the Uber Board. Defendant Al-Rumayyan participated in the preparation of and signed,

24 or authorized the signing of, the Registration Statement.

25          30.    At the time of the IPO, Defendant John Thain (“Thain”) was serving as a director on the

26 Uber Board. Defendant Thain participated in the preparation of and signed, or authorized the signing of,

27 the Registration Statement.

28

                                                         7
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 10 of 74



 1         31.     At the time of the IPO, Defendant David Trujillo (“Trujillo”) was serving as a director on

 2 the Uber Board. Defendant Trujillo participated in the preparation of and signed, or authorized the signing

 3 of, the Registration Statement.

 4         32.     Defendants Khosrowshahi, Chai, Ceremony, Sugar, Burns, Camp, Cohler, Graves,

 5 Huffington, Kalanick, Martello, Al-Rumayyan, Thain, and Trujillo are collectively referred to herein as

 6 the “Individual Defendants.”

 7                 3.       The Underwriter Defendants

 8         33.     The Underwriter Defendants were also instrumental in soliciting investors and in making

 9 the Uber shares that were offered and sold in the IPO available to the members of the Class. The table
10 below lists each of the 29 Underwriter Defendants, together with the number of allotted shares that each

11 sold to Class members in the IPO:

12                               Name                                       Number of Shares
         Morgan Stanley & Co. LLC                                             68,796,612
13
         Goldman Sachs & Co. LLC                                              35,864,408
14       Merrill Lynch, Pierce, Fenner & Smith Incorporated                   17,813,560
         Barclays Capital Inc.                                                11,231,104
15       Citigroup Global Markets Inc.                                        11,231,104
         Allen & Company LLC                                                  10,296,610
16
         RBC Capital Markets, LLC                                              2,994,961
17       SunTrust Robinson Humphrey, Inc.                                      2,745,763
         Deutsche Bank Securities Inc.                                         2,745,763
18       HSBC Securities (USA) Inc.                                            2,288,136
         SMBC Nikko Securities America, Inc.                                   1,525,424
19
         Mizuho Securities USA LLC                                             1,525,424
20       Needham & Company, LLC                                                 915,127
         Loop Capital Markets LLC                                               838,983
21       Siebert Cisneros Shank & Co., L.L.C.                                   838,983
         Academy Securities, Inc.                                               610,169
22
         BTIG, LLC                                                              610,169
23       Canaccord Genuity LLC                                                  610,169
         CastleOak Securities, L.P.                                             610,169
24       Cowen and Company, LLC                                                 610,169
         Evercore Group L.L.C.                                                  665,547
25
         JMP Securities LLC                                                     610,169
26       Macquarie Capital (USA) Inc.                                           610,169
         Mischler Financial Group, Inc.                                         610,169
27       Oppenheimer & Co. Inc.                                                 665,547
         Raymond James & Associates, Inc.                                       610,169
28

                                                        8
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 11 of 74



 1                              Name                                        Number of Shares
         William Blair & Company, L.L.C.                                       610,169
 2       The Williams Capital Group, L.P.                                      610,169
 3       TPG Capital BD, LLC                                                   305,085

 4          34.    Defendant Morgan Stanley was an underwriter of the Company’s IPO, serving as a

 5 financial advisor for and assisting in the preparation and dissemination of the Company’s materially

 6 inaccurate, misleading, and incomplete Offering Documents. Morgan Stanley acted as a representative of

 7 all the underwriters. Morgan Stanley also participated in conducting and promoting the roadshow for the

 8 IPO and paying for the expenses of the Individual Defendants who participated in the roadshow, including

 9 lodging and travel, among other expenses. Morgan Stanley’s participation in and its solicitation of offers
10 in connection with the IPO was motivated by its financial interests. Defendant Morgan Stanley conducts

11 business in this District.

12          35.    Defendant Goldman Sachs was an underwriter of the Company’s IPO, serving as a

13 financial advisor for and assisting in the preparation and dissemination of the Company’s materially

14 inaccurate, misleading, and incomplete Offering Documents. Goldman Sachs acted as a representative of

15 all the underwriters. Goldman Sachs also participated in conducting and promoting the roadshow for the

16 IPO and paying for the expenses of the Individual Defendants who participated in the roadshow, including

17 lodging and travel, among other expenses. Goldman Sachs’s participation in and its solicitation of offers

18 in connection with the IPO was motivated by its financial interests. Defendant Goldman Sachs conducts

19 business in this District.

20          36.    Defendant Merrill Lynch was an underwriter of the Company’s IPO, serving as a financial

21 advisor for and assisting in the preparation and dissemination of the Company’s materially inaccurate,

22 misleading, and incomplete Offering Documents. Merrill Lynch also participated in conducting and

23 promoting the roadshow for the IPO and paying for the expenses of the Individual Defendants who

24 participated in the roadshow, including lodging and travel, among other expenses. Merrill Lynch’s

25 participation in and its solicitation of offers in connection with the IPO was motivated by its financial

26 interests. Defendant Merrill Lynch conducts business in this District.

27          37.    Defendant Barclays Capital Inc. (“Barclays”) was an underwriter of the Company’s IPO,

28 serving as a financial advisor for and assisting in the preparation and dissemination of the Company’s

                                                        9
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 12 of 74



 1 materially inaccurate, misleading, and incomplete Offering Documents. Barclays also participated in

 2 conducting and promoting the roadshow for the IPO and paying for the expenses of the Individual

 3 Defendants who participated in the roadshow, including lodging and travel, among other expenses.

 4 Barclays’s participation in and its solicitation of offers in connection with the IPO was motivated by its

 5 financial interests. Defendant Barclays conducts business in this District.

 6          38.     Defendant Citigroup Global Markets Inc. (“Citigroup”) was an underwriter of the

 7 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of

 8 the Company’s materially inaccurate, misleading, and incomplete Offering Documents. Citigroup also

 9 participated in conducting and promoting the roadshow for the IPO and paying for the expenses of the
10 Individual Defendants who participated in the roadshow, including lodging and travel, among other

11 expenses. Citigroup’s participation in and its solicitation of offers in connection with the IPO was

12 motivated by its financial interests. Defendant Citigroup conducts business in this District.

13          39.     Defendant Allen & Company LLC (“Allen & Company”) was an underwriter of the

14 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of

15 the Company’s materially inaccurate, misleading, and incomplete Offering Documents.               Allen &

16 Company also participated in conducting and promoting the roadshow for the IPO and paying for the

17 expenses of the Individual Defendants who participated in the roadshow, including lodging and travel,

18 among other expenses. Allen & Company’s participation in and its solicitation of offers in connection

19 with the IPO was motivated by its financial interests. Defendant Allen & Company conducts business in

20 this District.

21          40.     Defendant RBC Capital Markets, LLC (“RBC Capital”) was an underwriter of the

22 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of

23 the Company’s materially inaccurate, misleading, and incomplete Offering Documents. RBC Capital also

24 participated in conducting and promoting the roadshow for the IPO and paying for the expenses of the

25 Individual Defendants who participated in the roadshow, including lodging and travel, among other

26 expenses. RBC Capital’s participation in and its solicitation of offers in connection with the IPO was

27 motivated by its financial interests. Defendant RBC Capital conducts business in this District.

28

                                                        10
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 13 of 74



 1          41.    Defendant SunTrust Robinson Humphrey, Inc. (“SunTrust”) was an underwriter of the

 2 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of

 3 the Company’s materially inaccurate, misleading, and incomplete Offering Documents. SunTrust also

 4 participated in conducting and promoting the roadshow for the IPO and paying for the expenses of the

 5 Individual Defendants who participated in the roadshow, including lodging and travel, among other

 6 expenses. SunTrust’s participation in and its solicitation of offers in connection with the IPO was

 7 motivated by its financial interests. Defendant SunTrust conducts business in this District.

 8          42.    Defendant Deutsche Bank Securities Inc. (“Deutsche Bank”) was an underwriter of the

 9 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of
10 the Company’s materially inaccurate, misleading, and incomplete Offering Documents. Deutsche Bank

11 also participated in conducting and promoting the roadshow for the IPO and paying for the expenses of

12 the Individual Defendants who participated in the roadshow, including lodging and travel, among other

13 expenses. Deutsche Bank’s participation in and its solicitation of offers in connection with the IPO was

14 motivated by its financial interests. Defendant Deutsche Bank conducts business in this District.

15          43.    Defendant HSBC Securities (USA) Inc. (“HSBC”) was an underwriter of the Company’s

16 IPO, serving as a financial advisor for and assisting in the preparation and dissemination of the Company’s

17 materially inaccurate, misleading, and incomplete Offering Documents. HSBC also participated in

18 conducting and promoting the roadshow for the IPO and paying for the expenses of the Individual

19 Defendants who participated in the roadshow, including lodging and travel, among other expenses.

20 HSBC’s participation in and its solicitation of offers in connection with the IPO was motivated by its

21 financial interests. Defendant HSBC conducts business in this District.

22          44.    Defendant SMBC Nikko Securities America, Inc. (“SMBC”) was an underwriter of the

23 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of

24 the Company’s materially inaccurate, misleading, and incomplete Offering Documents. SMBC also

25 participated in conducting and promoting the roadshow for the IPO and paying for the expenses of the

26 Individual Defendants who participated in the roadshow, including lodging and travel, among other

27 expenses. SMBC’s participation in and its solicitation of offers in connection with the IPO was motivated

28 by its financial interests. Defendant SMBC conducts business in this District.

                                                        11
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 14 of 74



 1          45.    Defendant Mizuho Securities USA LLC (“Mizuho”) was an underwriter of the Company’s

 2 IPO, serving as a financial advisor for and assisting in the preparation and dissemination of the Company’s

 3 materially inaccurate, misleading, and incomplete Offering Documents. Mizuho also participated in

 4 conducting and promoting the roadshow for the IPO and paying for the expenses of the Individual

 5 Defendants who participated in the roadshow, including lodging and travel, among other expenses.

 6 Mizuho’s participation in and its solicitation of offers in connection with the IPO was motivated by its

 7 financial interests. Defendant Mizuho conducts business in this District.

 8          46.    Defendant Needham & Company, LLC (“Needham”) was an underwriter of the

 9 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of
10 the Company’s materially inaccurate, misleading, and incomplete Offering Documents. Needham also

11 participated in conducting and promoting the roadshow for the IPO and paying for the expenses of the

12 Individual Defendants who participated in the roadshow, including lodging and travel, among other

13 expenses. Needham’s participation in and its solicitation of offers in connection with the IPO was

14 motivated by its financial interests. Defendant Needham conducts business in this District.

15          47.    Defendant Loop Capital Markets LLC (“Loop Capital”) was an underwriter of the

16 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of

17 the Company’s materially inaccurate, misleading, and incomplete Offering Documents. Loop Capital also

18 participated in conducting and promoting the roadshow for the IPO and paying for the expenses of the

19 Individual Defendants who participated in the roadshow, including lodging and travel, among other

20 expenses. Loop Capital’s participation in and its solicitation of offers in connection with the IPO was

21 motivated by its financial interests. Defendant Loop Capital conducts business in this District.

22          48.    Defendant Siebert Cisneros Shank & Co., L.L.C. (“Siebert Cisneros”) was an underwriter

23 of the Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination

24 of the Company’s materially inaccurate, misleading, and incomplete Offering Documents. Siebert

25 Cisneros also participated in conducting and promoting the roadshow for the IPO and paying for the

26 expenses of the Individual Defendants who participated in the roadshow, including lodging and travel,

27 among other expenses. Siebert Cisneros’s participation in and its solicitation of offers in connection with

28

                                                        12
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 15 of 74



 1 the IPO was motivated by its financial interests. Defendant Siebert Cisneros conducts business in this

 2 District.

 3          49.        Defendant Academy Securities, Inc. (“Academy Securities”) was an underwriter of the

 4 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of

 5 the Company’s materially inaccurate, misleading, and incomplete Offering Documents.              Academy

 6 Securities also participated in conducting and promoting the roadshow for the IPO and paying for the

 7 expenses of the Individual Defendants who participated in the roadshow, including lodging and travel,

 8 among other expenses. Academy Securities’ participation in and its solicitation of offers in connection

 9 with the IPO was motivated by its financial interests. Defendant Academy Securities conducts business
10 in this District.

11          50.        Defendant BTIG, LLC (“BTIG”) was an underwriter of the Company’s IPO, serving as a

12 financial advisor for and assisting in the preparation and dissemination of the Company’s materially

13 inaccurate, misleading, and incomplete Offering Documents. BTIG also participated in conducting and

14 promoting the roadshow for the IPO and paying for the expenses of the Individual Defendants who

15 participated in the roadshow, including lodging and travel, among other expenses. BTIG’s participation

16 in and its solicitation of offers in connection with the IPO was motivated by its financial interests.

17 Defendant BTIG conducts business in this District.

18          51.        Defendant Canaccord Genuity LLC (“Canaccord Genuity”) was an underwriter of the

19 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of

20 the Company’s materially inaccurate, misleading, and incomplete Offering Documents. Canaccord

21 Genuity also participated in conducting and promoting the roadshow for the IPO and paying for the

22 expenses of the Individual Defendants who participated in the roadshow, including lodging and travel,

23 among other expenses. Canaccord Genuity’s participation in and its solicitation of offers in connection

24 with the IPO was motivated by its financial interests. Defendant Canaccord Genuity conducts business in

25 this District.

26          52.        Defendant CastleOak Securities, L.P. (“CastleOak”) was an underwriter of the Company’s

27 IPO, serving as a financial advisor for and assisting in the preparation and dissemination of the Company’s

28 materially inaccurate, misleading, and incomplete Offering Documents. CastleOak also participated in

                                                          13
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 16 of 74



 1 conducting and promoting the roadshow for the IPO and paying for the expenses of the Individual

 2 Defendants who participated in the roadshow, including lodging and travel, among other expenses.

 3 CastleOak’s participation in and its solicitation of offers in connection with the IPO was motivated by its

 4 financial interests. Defendant CastleOak conducts business in this District.

 5          53.    Defendant Cowen and Company, LLC (“Cowen”) was an underwriter of the Company’s

 6 IPO, serving as a financial advisor for and assisting in the preparation and dissemination of the Company’s

 7 materially inaccurate, misleading, and incomplete Offering Documents. Cowen also participated in

 8 conducting and promoting the roadshow for the IPO and paying for the expenses of the Individual

 9 Defendants who participated in the roadshow, including lodging and travel, among other expenses.
10 Cowen’s participation in and its solicitation of offers in connection with the IPO was motivated by its

11 financial interests. Defendant Cowen conducts business in this District.

12          54.    Defendant Evercore Group L.L.C. (“Evercore”) was an underwriter of the Company’s IPO,

13 serving as a financial advisor for and assisting in the preparation and dissemination of the Company’s

14 materially inaccurate, misleading, and incomplete Offering Documents. Evercore also participated in

15 conducting and promoting the roadshow for the IPO and paying for the expenses of the Individual

16 Defendants who participated in the roadshow, including lodging and travel, among other expenses.

17 Evercore’s participation in and its solicitation of offers in connection with the IPO was motivated by its

18 financial interests. Defendant Evercore conducts business in this District.

19          55.    Defendant JMP Securities LLC (“JMP Securities”) was an underwriter of the Company’s

20 IPO, serving as a financial advisor for and assisting in the preparation and dissemination of the Company’s

21 materially inaccurate, misleading, and incomplete Offering Documents. JMP Securities also participated

22 in conducting and promoting the roadshow for the IPO and paying for the expenses of the Individual

23 Defendants who participated in the roadshow, including lodging and travel, among other expenses. JMP

24 Securities’ participation in and its solicitation of offers in connection with the IPO was motivated by its

25 financial interests. Defendant JMP Securities conducts business in this District.

26          56.    Defendant Macquarie Capital (USA) Inc. (“Macquarie”) was an underwriter of the

27 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of

28 the Company’s materially inaccurate, misleading, and incomplete Offering Documents. Macquarie also

                                                        14
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 17 of 74



 1 participated in conducting and promoting the roadshow for the IPO and paying for the expenses of the

 2 Individual Defendants who participated in the roadshow, including lodging and travel, among other

 3 expenses. Macquarie’s participation in and its solicitation of offers in connection with the IPO was

 4 motivated by its financial interests. Defendant Macquarie conducts business in this District.

 5          57.    Defendant Mischler Financial Group, Inc. (“Mischler”) was an underwriter of the

 6 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of

 7 the Company’s materially inaccurate, misleading, and incomplete Offering Documents. Mischler also

 8 participated in conducting and promoting the roadshow for the IPO and paying for the expenses of the

 9 Individual Defendants who participated in the roadshow, including lodging and travel, among other
10 expenses. Mischler’s participation in and its solicitation of offers in connection with the IPO was

11 motivated by its financial interests. Defendant Mischler conducts business in this District.

12          58.    Defendant Oppenheimer & Co. Inc. (“Oppenheimer”) was an underwriter of the

13 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of

14 the Company’s materially inaccurate, misleading, and incomplete Offering Documents. Oppenheimer

15 also participated in conducting and promoting the roadshow for the IPO and paying for the expenses of

16 the Individual Defendants who participated in the roadshow, including lodging and travel, among other

17 expenses. Oppenheimer’s participation in and its solicitation of offers in connection with the IPO was

18 motivated by its financial interests. Defendant Oppenheimer conducts business in this District.

19          59.    Defendant Raymond James & Associates, Inc. (“Raymond James”) was an underwriter of

20 the Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination

21 of the Company’s materially inaccurate, misleading, and incomplete Offering Documents. Raymond

22 James also participated in conducting and promoting the roadshow for the IPO and paying for the expenses

23 of the Individual Defendants who participated in the roadshow, including lodging and travel, among other

24 expenses. Raymond James’s participation in and its solicitation of offers in connection with the IPO was

25 motivated by its financial interests. Defendant Raymond James conducts business in this District.

26          60.    Defendant William Blair & Company, L.L.C. (“William Blair”) was an underwriter of the

27 Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination of

28 the Company’s materially inaccurate, misleading, and incomplete Offering Documents. William Blair

                                                        15
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 18 of 74



 1 also participated in conducting and promoting the roadshow for the IPO and paying for the expenses of

 2 the Individual Defendants who participated in the roadshow, including lodging and travel, among other

 3 expenses. William Blair’s participation in and its solicitation of offers in connection with the IPO was

 4 motivated by its financial interests. Defendant William Blair conducts business in this District.

 5          61.    Defendant The Williams Capital Group, L.P. (“Williams Capital”) was an underwriter of

 6 the Company’s IPO, serving as a financial advisor for and assisting in the preparation and dissemination

 7 of the Company’s materially inaccurate, misleading, and incomplete Offering Documents. Williams

 8 Capital also participated in conducting and promoting the roadshow for the IPO and paying for the

 9 expenses of the Individual Defendants who participated in the roadshow, including lodging and travel,
10 among other expenses. Williams Capital’s participation in and its solicitation of offers in connection with

11 the IPO was motivated by its financial interests. Defendant Williams Capital conducts business in this

12 District.

13          62.    Defendant TPG Capital BD, LLC (“TPG Capital”) was an underwriter of the Company’s

14 IPO, serving as a financial advisor for and assisting in the preparation and dissemination of the Company’s

15 materially inaccurate, misleading, and incomplete Offering Documents. TPG Capital also participated in

16 conducting and promoting the roadshow for the IPO and paying for the expenses of the Individual

17 Defendants who participated in the roadshow, including lodging and travel, among other expenses. TPG

18 Capital’s participation in and its solicitation of offers in connection with the IPO was motivated by its

19 financial interests. Defendant TPG Capital conducts business in this District.

20          63.    Defendants listed in ¶¶33-62 are collectively referred to herein as the “Underwriter

21 Defendants.”

22          64.    Pursuant to the Securities Act, each Underwriter Defendant is liable for the materially

23 inaccurate, misleading, and incomplete statements in the Offering Documents. In addition, although not

24 an element of Plaintiffs’ claims and an issue on which each Underwriter Defendant bears the burden of

25 proof to the extent it seeks to assert it as an affirmative defense, no Underwriter Defendant conducted an

26 adequate due diligence investigation in connection with the matters alleged herein and will accordingly

27 be unable to establish a statutory “due diligence” affirmative defense under the Securities Act. Each

28

                                                        16
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 19 of 74



 1 Underwriter Defendant committed acts and omissions that were a substantial factor leading to the harm

 2 complained of herein.

 3         65.     Each Underwriter Defendant named herein is an investment banking firm whose activities

 4 include, inter alia, the underwriting of public offerings of securities. As the underwriters of the IPO, the

 5 Underwriter Defendants earned lucrative underwriting fees which, in the aggregate, exceeded $106

 6 million.

 7         66.     As underwriters, the Underwriter Defendants met with potential investors in the IPO and

 8 presented highly favorable, but materially incorrect and/or materially misleading information, about the

 9 Company, its business, products, plans, and financial prospects and/or omitted to disclose material
10 information required to be disclosed under the federal securities laws and applicable regulations

11 promulgated thereunder.

12         67.     Representatives of the Underwriter Defendants also assisted Uber and the Individual

13 Defendants in planning the IPO.        They further purported to conduct an adequate and reasonable

14 investigation into the business, operations, products, and plans of the Company, an undertaking known as

15 a “due diligence” investigation. During the course of their “due diligence,” the Underwriter Defendants

16 had continual access to confidential corporate information concerning the Company’s business, financial

17 condition, products, plans, and prospects.

18         68.     In addition to having access to internal corporate documents, the Underwriter Defendants

19 and/or their agents, including their counsel, had access to Uber’s management, directors, and lawyers to

20 determine: (i) the strategy to best accomplish the IPO; (ii) the terms of the IPO, including the price at

21 which Uber’s Class A common stock would be sold; (iii) the language to be used in the Offering

22 Documents; (iv) what disclosures about Uber would be made in the Offering Documents; and (v) what

23 responses would be made to the SEC in connection with its review of the Offering Documents. As a result

24 of those constant contacts and communications between the Underwriter Defendants’ representatives and

25 Uber’s management, directors, and lawyers, at a minimum, the Underwriter Defendants should have

26 known of Uber’s undisclosed then-existing problems and plans and the Offering Documents’ materially

27 inaccurate, misleading, and incomplete statements and omissions, as detailed herein.

28

                                                        17
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 20 of 74



 1          69.       The Underwriter Defendants also demanded and obtained an agreement from Uber under

 2 which Uber agreed to indemnify and hold the Underwriter Defendants harmless from any liability under

 3 the federal securities laws. They also made certain that Uber purchased tens of millions of dollars in

 4 directors’ and officers’ liability insurance.

 5          70.       The Underwriter Defendants caused the Registration Statement to be filed with the SEC

 6 and declared effective in connection with the IPO, so that they and the other Defendants could offer to

 7 sell, and sell, Uber shares to Plaintiffs and the members of the Class pursuant (or traceable) to the Offering

 8 Documents.

 9          71.       Uber, the Individual Defendants, and the Underwriter Defendants are collectively referred

10 to herein as the “Defendants.”

11                                      SUBSTANTIVE ALLEGATIONS

12 I.       FACTUAL BACKGROUND

13          A.        Uber’s Business

14          72.       Uber purports to be committed to “setting the world in motion.” The foundation of Uber’s

15 business is a platform that connects its network of consumers and drivers, who use Uber’s “app,” to

16 arrange for rides (whether by car, auto rickshaw, motorbike, minibus, taxi, or other vehicle) from drivers

17 willing to provide them. Uber also offers other modes of ridesharing transportation, including dockless

18 e-bikes and e-scooters. In addition, the Company offers “Uber Eats,” a meal delivery service, in select

19 markets throughout the United States and other parts of the world, as well as “Uber Freight,” an on-

20 demand marketplace connecting shippers and carriers.

21          73.       Uber recruits and approves all of the drivers (hereinafter, “Uber Drivers” or “Drivers”)

22 who perform services for Uber’s customers. Having a large fleet of Drivers is critical to Uber’s business.

23 To recruit and maintain a large fleet of Drivers, Uber provides incentives to the Drivers (which are separate

24 from and in addition to the Driver’s portion of the fare paid by the customer). Driver incentives could

25 include, for example, payments to Drivers for completing a certain number of trips over a fixed period of

26 time set by an Uber promotion or paying an additional amount (such as $10.00 a ride) for each of a Driver’s

27 first 100 rides.

28

                                                          18
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                 Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 21 of 74



 1          74.      The Company also sets the rates that Drivers charge to Uber’s customers for providing

 2 transportation or food delivery services and arranges for customer payments to be processed by credit card

 3 or other electronic payment systems. The Company then collects revenue by retaining a portion of the

 4 fares that the customers have been charged for the services provided to them by their Drivers. For Uber

 5 to maximize its revenue, the Company must both build and then maintain a sufficiently large supply of

 6 Drivers in any given market to meet customers’ demands for transportation and food delivery services in

 7 that market (otherwise, a shortage of Drivers is likely to lead to poor business, as customers would have

 8 to experience unacceptably long wait times for service).

 9          75.      Uber sets its Drivers’ fares (i.e., the rate that customers pay) in each city using a proprietary

10 Uber formula based on either a per-mile or per-minute rate on top of a base fare. As part of its pricing

11 formula, Uber charges Drivers a service fee for each trip, which Uber calculates as a percentage of its

12 Drivers’ total fare for the trip, usually 20%. Prior to calculating its service fee, Uber also charges each

13 Driver a one dollar “safe rides” fee on each fare, purportedly to cover the cost of screening Drivers (and

14 their vehicles) for safety. Because the “app” that Uber customers use to obtain services is set up in a

15 manner such that customers actually make their payments for services directly to Uber (using a credit card

16 or an electronic third-party payment service, such as ApplePay), Uber is able to (and does) deduct all of

17 the fees it charges its Drivers from the amounts that Uber ultimately remits to each of its Drivers.

18          76.      Despite exerting all of this control, as of the IPO, Uber classified (and has continued to

19 fight determinedly to classify) its Drivers as “independent contractors,” rather than as employees. In the

20 years leading up to Uber’s IPO, the Company faced a series of legal proceedings filed by Drivers seeking

21 to be recognized as Uber employees.

22          B.       Uber’s Prior History of a Toxic Corporate Culture and Susceptibility to Severe
                     Reputational Harm
23
            77.      Prior to the commencement of later efforts to take the Company public, Uber’s co-founder,
24
     Defendant Kalanick, served as Uber’s CEO. During Kalanick’s tenure as CEO, Uber was beset by a
25
     number of scandals related to the Company’s toxic corporate culture, as a significant number of corporate
26
     employees (e.g., managers, software engineers, programmers, and other persons who served the Company
27
     in non-Driver positions) alleged that they were victims of sexual harassment and other inappropriate
28

                                                            19
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 22 of 74



 1 conduct by their superiors or co-workers. For example, in a particularly well-publicized episode in the

 2 first part of 2017, a former software engineer at Uber alleged that she had been sexually harassed, which

 3 led to many other complaints about Uber’s workplace culture being made. The software engineer’s story,

 4 first published on her personal blog, quickly attracted wide attention and helped paint Uber as a poorly

 5 led company plagued by rampant misogyny, with a human resources department that conspired to work

 6 with senior management to protect abusive managers from being disciplined if they were otherwise high

 7 performers.    Such reports contributed to a public relations nightmare for the Company and were

 8 supplemented by online discussions and postings of further allegations of systemic sexism, rampant

 9 harassment, and a “toxic” corporate culture” at Uber.
10         78.     This adverse public attention, in turn, fueled the viral Twitter “#DeleteUber” movement

11 online, in which Uber users urged others to stop using Uber. Uber competitor Lyft, Inc. (“Lyft”) also

12 seized on these developments to launch its own marketing efforts to portray Lyft as the “woke” (and

13 morally superior) alternative to Uber. The adverse publicity also became so sufficiently intense that Uber

14 hired outside counsel, former U.S. Attorney General Eric Holder (“AG Holder”), to undertake an internal

15 investigation into Uber’s workplace culture. AG Holder, who led the investigation, ultimately issued a

16 critical report that included numerous recommended corporate reforms, beginning with re-allocating

17 certain management responsibilities away from the then-CEO, Defendant Kalanick, who was widely

18 perceived has having personally flouted workplace rules and norms and setting a dismal “tone at the top”

19 in terms of being sensitive to how employees were treated. Holder also recommend that Uber: rewrite the

20 Company’s written cultural values to “reflect more inclusive and positive behaviors”; add more

21 independent board members and create an independent non-executive chair of the board position;

22 implement a “robust and effective complaint process”; take into account executives’ handling of

23 workplace culture and complaints in setting their compensation; and appoint a committee to oversee the

24 effective implementation of Uber’s new workplace policies and procedures.

25         79.     To limit the risk of still further severe adverse negative publicity and legal liability, in

26 August 2017, Uber’s Board also announced that it was replacing Defendant Kalanick as CEO with an

27 Uber-outsider, Defendant Khosrowshahi (who had previously served as President and CEO of Expedia,

28 Inc.). According to reports, Defendant Khosrowshahi had been recruited primarily to improve Uber’s

                                                        20
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 23 of 74



 1 image and to lead Uber through a successful IPO. Indeed, in addition to agreeing to pay Khosrowshahi

 2 $45 million in cash and restricted stock, Uber’s Board agreed to an unusual contractual provision

 3 providing that Khosrowshahi would receive an additional payout of $80 million to $100 million if Uber

 4 were to maintain a market capitalization of at least $120 billion for at least three months during the next

 5 five years.

 6          C.      Uber’s IPO

 7          80.     On April 11, 2019, Uber filed a draft Registration Statement on Form S-1 with the SEC for

 8 the IPO.

 9          81.     On May 9, 2019, the SEC declared the Registration Statement for the IPO, as amended,

10 effective.

11          82.     On or about May 10, 2019, Uber and the Underwriter Defendants priced the IPO at $45

12 per share. On May 13, 2019, Uber filed the final Prospectus for the IPO, which forms part of the

13 Registration Statement. Uber’s IPO closed on or about May 14, 2019.

14          83.     In the IPO, the Company sold 180,000,000 shares of its Class A common stock at the IPO

15 Price of $45.00 per share, resulting in total proceeds of approximately $7.994 billion, net of underwriting

16 discounts and commissions of $106,200,000 that were paid to the Underwriter Defendants. In addition,

17 Uber granted the Underwriter Defendants a “greenshoe option,” which, in this case, gave the Underwriters

18 an option to sell another 27 million shares pursuant to the Offering Documents. Defendants Morgan

19 Stanley and Goldman Sachs pre-sold the 27 million additional “greenshoe” shares to investors in the IPO.

20 II.      THE OFFERING DOCUMENTS CONTAINED MATERIALLY UNTRUE AND
            MISLEADING STATEMENTS
21
            84.     The Offering Documents used to effectuate Uber’s IPO, as well as the road show talking
22
     points and script used in conjunction with presenting the road show PowerPoint presentation for the IPO,
23
     contained materially untrue or misleading statements of material facts and/or omitted to state various facts
24
     necessary to make the statements made therein not materially misleading or incomplete in violation of the
25
     Securities Act. In particular, and as set forth below, the statements in these materials were materially
26
     inaccurate, misleading, and/or incomplete with respect to: (i) the nature and extent of Uber’s serious safety
27
     problems (including literally thousands of reported sexual assaults, rapes, and other serious criminal
28

                                                          21
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 24 of 74



 1 misconduct by Uber Drivers against Uber customers), and the Company’s patently defective investigative

 2 and “enforcement” procedures for responding to such customer reports; (ii) the Company’s financial

 3 performance and prospects, including that the Company was on track to suffer record losses of over $5

 4 billion in the quarter of the IPO (and a more than doubling of the Company’s “adjusted EBITDA” loss to

 5 -$625 million) and that Uber was largely trapped in a vicious cycle whereby, in order to grow revenue and

 6 market share, it had to maintain or increase its payments of expensive “Driver incentives” (to recruit and

 7 retain new and existing Drivers), but that it could not meaningfully grow revenue or market share without

 8 experiencing accelerating loss rates and declining margins as a result of these incentives; and (iii) the

 9 nature and extent of the Company’s violation of and indifference to existing and pending laws, rules, and
10 regulations in numerous critical markets, which, among other things: (a) made it likely that Uber’s core

11 businesses (which relied on treating most of its Drivers as “independent contractors,” rather than as

12 “employees,” so that Uber could avoid having to pay, for example, roughly half a billion dollars per year

13 in additional compensation and benefits to its Drivers in California alone) would become massively

14 unprofitable; (b) caused the Company to budget vast sums (measureable in multiple tens of millions of

15 dollars) to try to reverse adverse regulatory actions, neutralize unfavorable court decisions, and block

16 imminent legislative changes to try to stave off legal and regulatory developments that, unbeknownst to

17 investors, posed an existential threat to Uber’s core businesses; (c) were so severe that the Company’s

18 licenses to operate in key metropolitans, such as London, would likely not be renewed; and (d) had

19 exposed the Company to massive tax liabilities, fines, and related interest and penalties (including, but

20 not limited to, roughly $650 million in tax payments owed to New Jersey alone, consistent with an adverse

21 pre-IPO New Jersey court decision that was not mentioned in the Offering Documents).

22         A.      Misstatements and Omissions Regarding the Nature and Extent of Sexual Assaults
                   and Other Abuses by Uber Drivers and Uber’s Inadequate Investigative Safety
23                 Policies and Procedures
24         85.     According to the Offering Documents, “[c]onsumers choose to use [Uber’s] Ridesharing

25 products based primarily upon a combination” of factors, including “quality of service, safety,” and

26 “support,” making them each paramount to the success of the Company’s core business.

27         86.     Indeed, the Offering Documents repeatedly stressed the importance of these factors to its

28 business and touted, for example, Uber’s purported efforts to “rebuild[] [its] relationships with . . .

                                                       22
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 25 of 74



 1 consumers, cities, and regulators[,]” as well as its pledge to “work tirelessly to earn [its] customers’ trust

 2 and business.”

 3          87.      These same themes were repeated by Uber and its executives in Uber’s road show talking

 4 points and script, which accompanied Uber’s IPO’s road show PowerPoint presentation. For example,

 5 Defendant Khosrowshahi claimed:

 6          Uber sets a standard for powering movement on demand. Our apps, with our continually
            evolving features and functionality, present users with a contextual, intuitive interface that
 7
            not only provide riders a ride or drivers a fare, but also enables safety and trust. Uber
 8          strives to provide the safest and most dependable mobility platform out there, allowing
            us to provide a highly differentiated experience that builds trust and loyalty.1
 9
            88.      Similarly, Uber’s Chief Legal Officer (“CLO”), Tony West (“West”), claimed:
10
            As part of our new path forward, we’ve been strengthening our relationships with
11          regulators by emphasizing safety, transparency, and accountability. We have a
            responsibility to help keep people safe and it’s one that we take seriously.
12
            Over the last year we’ve launched new safety features, changed our arbitration policies,
13          implemented numerous measures to better support our consumers, and in the United Sates
            we’ve strengthened our background checks. But when it comes to safety, our work is never
14          done. We will continue to be a leader in setting new standards and using technology to
            increase the safety of our platform.
15
            89.      The Offering Documents further represented, following a list of four key elements to help
16
     it “set[] the world in motion,” that its “Product expertise” is “built with the expertise that allows us to set
17
     the standard for powering movement on-demand, provide platform users with a contextual, intuitive
18
     interface, continually evolve features and functionality, and deliver safety and trust.”
19
            90.      Further stressing the importance of safety and trust to the Company’s business and
20
     operations, the Offering Documents also stated as follows:
21
            [W]e work towards our mission based on eight cultural norms. Our team came together to
22          write these norms from the ground up to reflect who we are and where we are going:

23                [1] We do the right thing. Period.

24                                                       * * *

25                [2] We are customer obsessed. We work tirelessly to earn our customers’ trust and
                      business by solving their problems, maximizing their earnings, or lowering their
26                    costs. We surprise and delight them. We make short-term sacrifices for a lifetime
                      of loyalty.
27
     1
          All emphases in materials quoted herein are added, with original emphases removed, unless
28 otherwise indicated.

                                                           23
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                 Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 26 of 74



 1                                                        * * *

 2                   [3] We act like owners. We seek out problems, and we solve them. We help each other
                         and those who matter to us. We have a bias for action and accountability. We
 3                       finish what we start, and we build Uber to last. And when we make mistakes, we’ll
                         own up to them.
 4
               91.      In addition, the Offering Documents represented, with respect to its ridesharing products,
 5
     that Uber “strive[s] to create an experience that is safe, reliable, affordable, and convenient[,]” stressing,
 6
     in particular, Uber’s goal “to make riding in an Uber a safe transportation option in any city” and that
 7
     “[f]rom pick up to arrival, we strive to enable a safe experience for riders by providing transparency,
 8
     real-time tracking, feedback, and rapid incident response systems.”
 9
               92.      As the Offering Documents further represented: “We receive all rider feedback and are
10
     committed to rapidly responding to any reported safety incidents with trained teams available 24 hours
11
     a day.”
12
               93.      Additionally, the Offering Documents further represented that Uber “design[s] [its]
13
     products to include robust safety tools for all platform users” and cited, for example, its launch in 2018 of
14
     the “Safety Toolkit, which allows both Drivers and consumers to access a menu of safety features directly
15
     from the home screen of our app.” The Offering Documents also described its purportedly then-existing
16
     commitment to safety as follows:
17
               With over 150 employees focused on building new technologies that put safety at the heart
18             of the Uber experience, and thousands of community operations employees dedicated to
               ensuring safety on our platform, we are committed to enhancing safety. To that end, we
19             have formed a Safety Advisory Board composed of outside experts, added additional safety
               features to our platform, and have strengthened our background checks in the United States.
20             In December 2018, we introduced our partnership with Crime Stoppers International in a
               few cities across the United States, Canada, and Latin America to provide Drivers with
21             tools to report criminal activity while keeping their identities anonymous. We strive to
               promote the safety of our employees, Drivers, and consumers.
22
               94.      The Offering Documents affirmatively stated: “We also take certain measures to . . . help
23
     increase safety . . . including terminating access to our platform for users with low ratings or reported
24
     incidents[.]”
25
               95.      However, the statements in ¶¶85-94 concerning, e.g., Uber’s ability to deliver “safety and
26
     trust” were materially inaccurate, misleading, and/or incomplete because, among other things, they failed
27
     to disclose the thousands of sexual assaults, including rapes and attempted rapes, perpetrated against Uber
28

                                                            24
                           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 27 of 74



 1 customers by Uber Drivers from 2017 and 2018. Indeed, as would only be disclosed after the IPO, during

 2 just the two full calendar years immediately prior to the IPO, Uber received 5,981 reports of sexual assault,

 3 including 464 reports of actual or potential rape by platform users within the United States. Although

 4 these figures also included reports of miscreant acts by customers against Drivers, most of these roughly

 5 6,000 reports involved acts of sexual violence or other serious sexual misconduct directed by Drivers

 6 against Uber customers.

 7          96.     In addition, the Offering Documents’ representations in ¶¶85-94 concerning always “doing

 8 the right thing,” its purported commitment to prioritizing “customer trust and safety,” and its purported

 9 practice of “terminating access to our platform for [Drivers] with . . . reported incidents” were materially
10 inaccurate, misleading, and/or incomplete because, among other things, they failed to give investors

11 materially accurate or complete information concerning Uber’s actual safety practices and procedures. To

12 the contrary, unbeknownst to investors at the time of the IPO, Uber’s safety and related response and

13 enforcement policies and practices were patently defective – and geared towards “protecting Uber first”

14 at the expense of passenger safety. For example, at Uber’s direction, its SIU – a group of agents tasked

15 with handling some of the worst incidents that occurred during Uber rides – consistently operated in a

16 manner that placed the Company’s interest in avoiding adverse publicity and trying to limit Uber’s legal

17 exposure ahead of passenger safety. Indeed, Uber actually prohibited SIU agents from forwarding

18 customer reports of sexual assault by Uber Drivers to police or other law enforcement authorities and also

19 barred its SIU agents from advising Uber customers who were victims of Driver misconduct to seek legal

20 counsel or submit their own police report.         Such reprehensible practices also belied the Offering

21 Documents’ representations that Uber had “a bias for action and accountability.” The Offering Documents

22 also did not reveal that the hiring practices for members of its SIU were so lax that Uber had hired agents

23 that lacked adequate experience in either investigating sexual assaults or assisting victims of such offenses.

24          97.     Moreover, as investors learned only after the IPO, Uber’s safety practices were so defective

25 that they routinely gave Uber Drivers who were the subject of sexual assault or harassment reports the

26 benefit of a “three strikes” policy before they would be terminated. Indeed, as later reported in a shocking

27 exposé by The Washington Post on September 25, 2019 (the “WaPo Article”):

28

                                                         25
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 28 of 74



 1          Uber relies on a three-strikes system that can allow bad actors — both drivers and riders
            — to keep using the app until three uncorroborated allegations are made, according to
 2          the more than 20 current and former investigators. For more egregious claims, it is
            generally two such strikes, they said. Without corroborating evidence, such as a police
 3          report or rape kit, they said, they don’t have the time, resources or encouragement to
            delve deeply into most allegations.
 4
     The WaPo Article also went on to report that, according to investigators, “[e]ven the strikes system can
 5
     be superseded by Uber executives who may be motivated to keep as many drivers on the road as
 6
     possible[.]”
 7
            98.     In the years leading up to the IPO, Uber’s failure to adopt programs and policies that were
 8
     actually designed to promote safety and accountability (for example, by ensuring that likely sexual
 9
     predators were promptly investigated, terminated, and reported, so that they would not threaten future
10
     passengers) was apparently due, in part, to Uber’s concerns that implementation of more proactive safety
11
     and accountability policies would increase the likelihood that Uber Drivers would be classified as
12
     “employees” rather than independent contractors. Such a re-classification would, in turn, trigger increased
13
     legal liability exposure for Uber and also require Uber to pay greater compensation and benefits to its
14
     Drivers. Indeed, at the time of the IPO, Uber was actively fighting cases brought by drivers both overseas
15
     and in the United States (as well as legislative proposals in the state of California and elsewhere), to make
16
     it easier to classify Uber Drivers as “employees” rather than as “independent contractors.” See infra
17
     §III.C. In other words, by, for example, establishing strict behavioral rules for its Drivers, requiring them
18
     to take appropriate sexual harassment training, and implementing effective enforcement procedures to
19
     discipline, terminate, and/or report Drivers who committed sexual assaults or other abuses, Uber would
20
     have increased the risk that its Drivers would be deemed subject to Uber’s supervision and control and
21
     hence considered employees. In all events, regardless of the reasons for Uber’s patently defective and
22
     inadequate safety and related reporting and enforcement procedures, the Offering Documents’
23
     representations in this regard were materially inaccurate, misleading, and incomplete and plagued by
24
     material omissions.
25
            99.     Additionally, although the Company had significant material adverse information
26
     concerning the true nature and extent of sexual assault and other criminal acts committed by its Drivers
27
     against its customers during the two calendar years immediately prior to its May 2019 IPO, the Offering
28

                                                          26
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 29 of 74



 1 Documents (rather than provide this information) simply contained generalized and wholly inadequate

 2 statements of “Risk Factors” concerning safety-related matters. For example, the Offering Documents

 3 warned that Uber’s business might suffer if it failed to provide “high-quality support” to customers who

 4 were victims of “safety incidents,” stating:

 5         If we are unable to attract or maintain a critical mass of Drivers, consumers, restaurants,
           shippers, and carriers, whether as a result of competition or other factors, our platform
 6         will become less appealing to platform users, and our financial results would be
           adversely impacted.
 7
           Our success in a given geographic market significantly depends on our ability to maintain
 8         or increase our network scale and liquidity in that geographic market by attracting Drivers,
           consumers, restaurants, shippers, and carriers to our platform.
 9
                                                      * * *
10
           In addition, if we are unable to provide high-quality support to platform users or respond
11         to reported incidents, including safety incidents, in a timely and acceptable manner, our
           ability to attract and retain platform users could be adversely affected.
12
                                                      * * *
13
           Furthermore, if Drivers . . . are involved in incidents regarding safety or privacy, engage
14         in malfeasance, or otherwise violate the law, we may receive unfavorable press coverage
           and our reputation and business may be harmed. As a result, any of these third parties could
15         take actions that result in harm to our brand, reputation, and consequently our business.
16         100.    The Offering Documents also conceded that Uber’s brand and reputation were “critical” to

17 its success. For example, the Offering Documents stated:

18         Maintaining and enhancing our brand and reputation is critical to our business
           prospects. We have previously received significant media coverage and negative
19         publicity, particularly in 2017, regarding our brand and reputation, and failure to
           rehabilitate our brand and reputation will cause our business to suffer.
20
           Maintaining and enhancing our brand and reputation is critical to our ability to attract new
21         employees and platform users, to preserve and deepen the engagement of our existing
           employees and platform users, and to mitigate legislative or regulatory scrutiny, litigation,
22         government investigations, and adverse platform user sentiment.
23         We have previously received a high degree of negative media coverage around the world,
           which has adversely affected our brand and reputation and fueled distrust of our company.
24         In 2017, the #DeleteUber campaign prompted hundreds of thousands of consumers to stop
           using our platform within days. [See also ¶¶77-79 supra.] Subsequently, our reputation
25         was further harmed when an employee published a blog post alleging, among other things,
           that we had a toxic culture and that certain sexual harassment and discriminatory practices
26         occurred in our workplace. . . . These events and the public response to such events, as well
           as other negative publicity we have faced in recent years, have adversely affected our brand
27         and reputation, which makes it difficult for us to attract and retain platform users, reduces
           confidence in and use of our products and offerings, invites legislative and regulatory
28         scrutiny, and results in litigation and governmental investigations. Concurrently with and

                                                        27
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 30 of 74



 1          after these events, our competitors raised additional capital, increased their investments in
            certain markets, and improved their category positions and market shares, and may
 2          continue to do so.

 3                                                     * * *

 4          While we have taken significant steps to rehabilitate our brand and reputation, the
            successful rehabilitation of our brand will depend largely on maintaining a good reputation,
 5          minimizing the number of safety incidents, improving our culture and workplace practices,
            improving our compliance programs, maintaining a high quality of service and ethical
 6          behavior, and continuing our marketing and public relations efforts. Our brand promotion,
            reputation building, and media strategies have involved significant costs and may not be
 7          successful. We anticipate that other competitors and potential competitors will expand their
            offerings, which will make maintaining and enhancing our reputation and brand
 8          increasingly more difficult and expensive. If we fail to successfully rehabilitate our brand
            in the current or future competitive environment or if events similar to those that occurred
 9          in 2017 occur in the future, our brand and reputation would be further damaged and our
            business may suffer.
10
     Significantly, however, this discussion of a need to “maintain and enhance” Uber’s brand and reputation
11
     focused on the well-publicized allegations of a toxic workforce environment within the Company (see
12
     ¶¶77-79 supra), rather than on the even more serious issue (including from a public relations standpoint)
13
     of the sexual assault dangers that Uber customers faced when they utilized Uber’s services.
14
            101.   Instead, and rather than provide material information regarding the nature and shocking
15
     extent of the information it possessed concerning sexual assaults that had been reported to the Company
16
     (albeit just from within the United States) in the two years immediately preceding the IPO, the Offering
17
     Documents stated that Uber simply “planned” to provide such “data” at some “later” point in 2019 after
18
     the IPO. Specifically, the Offering Documents stated:
19
            In 2019, we plan to release a transparency report, which will provide the public with data
20          related to reports of sexual assaults and other safety incidents claimed to have occurred
            on our platform in the United States. The public responses to this transparency report or
21          similar public reporting of safety incidents claimed to have occurred on our platform,
            which may include disclosure of reports provided to regulators, may result in negative
22          media coverage and increased regulatory scrutiny and could adversely affect our reputation
            with platform users. Further unfavorable media coverage and negative publicity could
23          adversely impact our financial results and future prospects. As our platform continues to
            scale and becomes increasingly interconnected, resulting in increased media coverage and
24          public awareness of our brand, future damage to our brand and reputation could have an
            amplified effect on our various platform offerings.
25
     Such “disclosure,” however, provided no information as to the then-existing nature and extent of reports
26
     of serious “safety incidents.” Nor did such disclosures constitute a meaningful “risk warning;” to the
27
     contrary, for the Offering Documents to generically warn that the Company “might” be subject to negative
28

                                                         28
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
             Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 31 of 74



 1 repercussions from announcement of more data was itself misleading, as the Company was already aware

 2 of such serious adverse safety data that damaging negative media coverage and increased regulatory

 3 scrutiny was not merely highly probable, but indeed all but certain.

 4         102.    The Offering Documents also stated the following with regard to potential liability related

 5 to criminal, violent, inappropriate, or dangerous activity that “might” result in Uber customers becoming

 6 victims of serious misconduct perpetrated against them by Uber Drivers:

 7         If platform users . . . are subject to[] criminal, violent, inappropriate, or dangerous
           activity that results in major safety incidents, our ability to attract and retain . . .
 8         consumers, restaurants, shippers, and carriers may be harmed, which could have an
           adverse impact on our reputation, business, financial condition, and operating results.
 9
           We are not able to control or predict the actions of platform users and third parties, either
10         during their use of our platform or otherwise, and we may be unable to protect or provide
           a safe environment for Drivers and consumers as a result of certain actions by Drivers,
11         consumers, restaurants, carriers, and third parties. Such actions may result in injuries,
           property damage, or loss of life for consumers and third parties, or business interruption,
12         brand and reputational damage, or significant liabilities for us. Although we administer
           certain qualification processes for users of the platform, including background checks on
13         Drivers through third-party service providers, these qualification processes and
           background checks may not expose all potentially relevant information and are limited in
14         certain jurisdictions according to national and local laws, and our third-party service
           providers may fail to conduct such background checks adequately or disclose information
15         that could be relevant to a determination of eligibility[.] . . . In addition, we do not
           independently test Drivers’ driving skills. Consequently, we expect to continue to receive
16         complaints from riders and other consumers, as well as actual or threatened legal action
           against us related to Driver conduct. We have also faced civil litigation alleging, among
17         other things, inadequate Driver qualification processes and background checks, and general
           misrepresentations regarding the safety of our platform.
18
           If Drivers or carriers, or individuals impersonating Drivers or carriers, engage in criminal
19         activity, misconduct, or inappropriate conduct or use our platform as a conduit for criminal
           activity, consumers and shippers may not consider our products and offerings safe, and we
20         may receive negative press coverage as a result of our business relationship with such
           Driver or carrier, which would adversely impact our brand, reputation, and business. There
21         have been numerous incidents and allegations worldwide of Drivers, or individuals
           impersonating Drivers, sexually assaulting, abusing, and kidnapping consumers, or
22         otherwise engaging in criminal activity while using our platform. For example, in
           December 2014, a Driver in New Delhi, India kidnapped and raped a female consumer,
23         and was convicted in October 2015. Furthermore, if consumers engage in criminal activity
           or misconduct while using our platform, Drivers and restaurants may be unwilling to
24         continue using our platform. In addition, certain regions where we operate have high rates
           of violent crime, which has impacted Drivers and consumers in those regions. For example,
25         in Latin America, there have been numerous and increasing reports of Drivers and
           consumers being victimized by violent crime, such as armed robbery, violent assault, and
26         rape, while taking or providing a trip on our platform. If other criminal, inappropriate, or
           other negative incidents occur due to the conduct of platform users or third parties, our
27         ability to attract platform users may be harmed, and our business and financial results could
           be adversely affected.
28

                                                        29
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 32 of 74



 1          103.   However, like the statements quoted supra in ¶¶99-101, such “disclosure” provided no

 2 meaningful information as to the then-existing nature and extent of reports of serious “safety incidents.”

 3 Nor did such disclosures constitute a meaningful “risk warning”; to the contrary, these supposed “risk

 4 factors” were themselves materially inaccurate, misleading, and/or incomplete because they suggested

 5 that there was only a contingent possibility of significant safety problems and adverse safety reports, when,

 6 in fact, the “risk” of serious safety reports (and particularly those involving sexual assaults) on a massive

 7 scale had already materialized as of the IPO. Moreover, the above-quoted “risk factor” disclosure was

 8 also materially misleading in that it specifically referenced only a single (and four and one-half year-old)

 9 rape that had occurred in India and increasing reports of “violent crime” in Latin America – but without
10 providing any context as to the extent to which serious sexual assaults and other criminal conduct had

11 been reported in Uber’s most important market – the United States. Similarly, the Offering Documents’

12 vague reference to “numerous incidents and allegations worldwide” concerning Drivers (or persons

13 impersonating Drivers) engaging in criminal activity did not reveal the shocking extent of the safety

14 problems that Uber was experiencing in just the United States (which, unlike “Latin America,” was not

15 identified as one of the “regions” where Uber operated that “ha[s] high rates of violent crime”).

16          104.   As of the IPO, Defendants were already well aware of the severe harm that the Company

17 had experienced in response to allegations of sexual harassment committed by Uber employees against

18 other Uber employees within the Company, which had led to (among other things) the extremely

19 damaging online “#DeleteUber” movement two years earlier in 2017. In such circumstances, the

20 materiality to investors of adverse information concerning the nature and extent of reported Driver sexual

21 assaults and other mistreatment of Uber’s customers is indisputable. Yet, rather than provide such

22 information (or even such information for just the United States), the Offering Documents misled investors

23 by failing to disclose it and merely “warning” that Uber might experience a shockingly large number of

24 “safety incident” reports in the future – even though Uber had already experienced a shockingly large

25 number of such reports, and from just within the United States, in each of the two years immediately

26 preceding the IPO.

27          105.   Similarly, the Offering Documents were materially misleading and incomplete because

28 they did not reveal the extent to which Uber’s safety policies and practices failed to protect its users by,

                                                         30
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                 Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 33 of 74



 1 among other things, prohibiting Uber investigators from reporting criminal misconduct to the police,

 2 prohibiting its investigators from encouraging Uber customers from filing their own police reports, and

 3 allowing even the worst Uber Drivers to have two, three, or even more “strikes” before being disciplined,

 4 terminated, and/or reported to authorities. Such patently defective policies and practices also belied the

 5 Offering Documents’ statements concerning Uber’s purported commitment to “safety” and “customer

 6 trust” and further exposed Uber to devastating adverse reputational harm.

 7          B.       Misstatements and Omissions Regarding Uber’s Financial Performance and
                     Reporting
 8
            106.     As stated above, Uber’s IPO took place on May 10, 2019, and closed on May 14, 2019.
 9
     Uber’s 2Q2019 – a quarter that was almost halfway over at the time of the IPO – closed on June 30, 2019.
10
            107.     The Offering Documents provided a list of key metrics that Uber urged investors to
11
     consider when assessing the financial health of the Company and its operating performance, including
12
     “Adjusted Net Revenue” and “Take Rate,” both of which are non-GAAP (Generally Accepted Accounting
13
     Principles) financial measures. The Offering Documents defined “Adjusted Net Revenue” (“ANR”) as
14
     revenue (i) less excess the dollar value of “Driver incentives” (described as incentives offered and paid by
15
     Uber to its Drivers to encourage Driver activity on the Company’s platform2); and (ii) less the value of
16
     “Driver referrals” (described as “payments that [Uber] make[s] to existing Drivers to refer new Drivers
17
     onto [its] platform”). The Offering Documents further defined “Take Rate” as “Adjusted Net Revenue
18
     [ANR] as a percentage of Gross Bookings” (where “Gross Bookings” is defined “as the total dollar value,
19
     including any applicable taxes, tolls, and fees, of Ridesharing and New Mobility rides, Uber Eats meal
20
     deliveries, and amounts paid by shippers for Uber Freight shipments, in each case without any adjustment
21
     for consumer discounts and refunds, Driver and restaurant earnings, and Driver incentives”). Finally, the
22
     Offering Documents defined “Core Platform Adjusted Net Revenue” (a subset of ANR) as revenue from
23

24
     2
25         More specifically, the Offering Documents defined “Driver incentives” as follows: “Driver
   incentives refer to payments that we make to Drivers, which are separate from and in addition to the
26 Driver’s portion of the fare paid by the consumer. For example, Driver incentives could include payments
   we make to Drivers should they choose to take advantage of an incentive offer and complete a consecutive
27 number of trips or a cumulative number of trips on the platform over a defined period of time. Driver
   incentives are recorded as a reduction of revenue to the extent they are not excess Driver incentives.” See
28 infra ¶111 for the definition of “Excess Driver incentives.”

                                                          31
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 34 of 74



 1 its two operating segments (consisting primarily of ridesharing and Uber Eats) “less (i) excess Driver

 2 incentives and (ii) Driver referrals.”

 3           108.    Underscoring the importance of these metrics to evaluate the financial health of Uber and

 4 its operating performance, the Offering Documents represented that Uber “believe[d] that [ANR and Core

 5 Platform ANR] are informative of [its] top line performance because they measure the total net financial

 6 activity reflected in the amount earned by [Uber] after taking into account all Driver and restaurant

 7 earnings, Driver incentives, and Driver referrals.”

 8           109.    The Offering Documents also provided tables that showed Uber’s financial results for the

 9 calendar years 2016 through 2018, including the following:
10                                                                                      Year Ended December 31,
                                                                                      2016       2017       2018
11                                                                                            (in millions)
     Adjusted Net Revenue reconciliation:
12 Revenue                                                                           $3,845    $7,932    $11,270
     Deduct:
13        Excess Driver incentives                                                     (507)     (530)       (837)
          Driver referrals                                                             (167)     (199)       (136)
14
     Adjusted Net Revenue                                                            $3,171    $7,203    $10,297
15

16
                                                                                        Year Ended December 31,
17                                                                                    2016       2017       2018
                                                                                              (in millions)
     Core Platform Adjusted Net Revenue reconciliation:
18 Core Platform revenue                                                             $3,844    $7,865    $10,897
     Deduct:
19        Excess Driver incentives                                                     (507)     (530)       (837)
          Driver referrals                                                             (167)     (199)       (136)
20
     Core Platform Adjusted Net Revenue                                              $3,170    $7,136    $ 9,924
21

22           110.    The Offering Documents went on to provide more specific historical results, juxtaposing
23 them with illustrations of a rapid and continuing growth trajectory:

24           In 2018, Gross Bookings grew to $49.8 billion, up 45% from $34.4 billion in 2017. Over
             the same period, revenue reached $11.3 billion, up 42% from $7.9 billion in the prior year.
25           Core Platform Adjusted Net Revenue was $9.9 billion in 2018, up 39% from $7.1 billion
             in 2017. Net income (loss) was $1.0 billion in 2018 and $(4.0) billion in 2017. Adjusted
26           EBITDA was $(1.8) billion in 2018 and $(2.6) billion in 2017.
27

28

                                                          32
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 35 of 74



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17
            111.    The Offering Documents highlighted Uber’s desire and commitment to motivate drivers
18
     and customer to use its platform (rather than the platforms of other well-funded competitors, such as Lyft
19
     and GrubHub) in both the ridesharing and food delivery markets. Central to these efforts was its use of
20
     “Driver incentives” (including “Excess Driver incentives) and “Driver Referrals,” which the Offering
21
     Documents further described as follows:
22
            Excess Driver incentives refer to cumulative payments, including incentives but excluding
23          Driver referrals, to a Driver that exceed the cumulative revenue that we recognize from a
            Driver with no future guarantee of additional revenue. Cumulative payments to a Driver
24          could exceed cumulative revenue from a Driver as a result of Driver incentives or when
            the amount paid to a Driver for a Trip exceeds the fare charged to the consumer. Further,
25          cumulative payments to Drivers for Uber Eats deliveries historically have exceeded the
            cumulative delivery fees paid by consumers. Excess Driver incentives are recorded in cost
26          of revenue, exclusive of depreciation and amortization. Driver referrals are recorded in
            sales and marketing expenses. Management views Driver incentives and Driver referrals
27          as Driver payments in the aggregate, whether they are classified as Driver incentives,
            excess Driver incentives, or Driver referrals.
28

                                                         33
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 36 of 74



 1          These amounts largely depend on our business decisions. We include these amounts in
            Adjusted Net Revenue as it is useful to evaluate how increasing or decreasing incentives
 2          would impact our top line performance, and the overall net financial activity between us
            and our customers, which ultimately impacts our Take Rate.
 3
            112.    The Offering Documents also described when Uber uses these incentives and referrals and
 4
     the impact that these incentives and referrals have on the Company’s ability to increase scale and create
 5
     category leadership and a margin advantage as follows:
 6
            We believe that our scale and platform provide us with important advantages. Generally,
 7          for a given geographic market, we believe that the operator with the larger network will
            have a higher margin than the operator with the smaller network, as a result of lower costs
 8          due to greater scale. To the extent that competing ridesharing category participants
            choose to shift their strategy towards shorter-term profitability by reducing their
 9          incentives or employing other means of increasing their take rate, we believe that we
            would not be required to invest as heavily in Driver incentives and consumer discounts
10          and promotions given the impact of price and Driver earnings on consumer and Driver
            behavior, respectively. In addition to competing against ridesharing category
11          participants, we also expect to use Driver incentives and consumer discounts and
            promotions to grow our business relative to lower-priced alternatives, such as personal
12          vehicle ownership and usage, and to balance Driver supply and consumer demand.

13          We can adjust both the service fee paid by Drivers and the Driver incentives that we offer
            to balance Driver supply according to consumer demand and to compete against other
14          category participants. Both the service fee paid by Drivers and the Driver incentives
            affect our Take Rate, which in turn affects Core Platform Adjusted Net Revenue.
15          Ultimately, we are focused on increasing Core Platform Adjusted Net Revenue and our
            Take Rate.
16
                                                        * * *
17
            When we enter a new city or launch a new Ridesharing product in a city, we aim to reach
18          efficient scale and liquidity rapidly to attract consumers to use our platform as an
            alternative to personal vehicle ownership and usage of other modes of transportation and
19          to achieve leadership in the ridesharing category. We can choose to use incentives, such
            as promotions for Drivers and consumers, to attract platform users on both sides of our
20          network and increase engagement, which can result in a negative margin until we reach
            sufficient scale to reduce incentives. Even after we reach efficient scale in a given market,
21          we may need to continue to use incentives to compete. In certain markets, other operators
            may use incentives to attempt to mitigate the advantages of our more liquid network, and
22          we will generally choose to match these incentives, even if it results in a negative margin,
            to compete effectively and grow our business.
23
            113.    The foregoing statements were materially inaccurate, misleading, and/or incomplete
24
     because they failed to disclose, inter alia, that as of the IPO: (i) Uber was on pace to suffer record losses
25
     of over $5 billion in the quarter of the IPO (and a more than doubling of the Company’s “adjusted
26
     EBITDA” loss to -$625 million), due largely to the rapid increase in the amount of the subsidies for
27
     customer rides and meals that Uber had offered in a bid to stave off efforts by its competitors (such as
28

                                                          34
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 37 of 74



 1 Lyft and GrubHub) to gain market share, which caused the Company’s costs of revenue and sales and

 2 marketing expenses to balloon; (ii) Uber was experiencing stagnating revenue growth, especially in its

 3 core ridesharing business, with the Company on track to have its Core Platform ANR grow just 7% year-

 4 over-year in the 2Q2019 compared to the second quarter of 2018 (“2Q2018”); (iii) Uber was retaining less

 5 money per trip after paying its Drivers and adjusting for Driver incentives and referrals compared to prior

 6 years and quarters; (iv) the number of Uber drivers receiving excess Driver incentives was increasing

 7 while the number of Drivers that provided positive revenue for the Company was decreasing; (v) the

 8 reduction of Driver incentives would materially and negatively impact Uber’s finances and ability to

 9 effectively compete against other providers; and (vii) Uber was already planning to cut personnel in key
10 areas, including engineering and sales and marketing, which would undermine Uber’s core growth efforts

11 – and that as a result of the foregoing, Uber was largely trapped in a vicious cycle whereby, in order to

12 grow revenue and market share, it had to maintain or increase its payments of expensive “Driver

13 incentives” (to recruit and retain new and existing Drivers), but could not meaningfully grow revenue or

14 market share without experiencing accelerating loss rates and declining margins. In fact, when Uber

15 reported its financial performance for the quarter in which the Company went public (i.e., 2Q2019), Uber

16 reported that its adjusted revenue growth had slowed to 14%, while revenue from its primary business,

17 ridesharing, had grown only 2%. Moreover, although the amount Uber customers spent on trips rose 20%

18 on a year-on-year basis compared to 2Q2018, the total amount Uber actually kept after paying its Drivers

19 decreased by $100 million.

20         114.    Uber’s accounting methods drew the attention of the SEC. Specifically, the SEC asked

21 Uber a significant number of questions related to its adjusted revenue and bookings metrics, in addition

22 to general comments about Uber’s non-GAAP-compliant approach to revenue recognition. Uber’s

23 response on February 15, 2019, required 16 pages to answer all of the SEC’s comments. Nerissa Brown,

24 an associate professor of accounting at the University of Illinois, was quoted in a July 15, 2019,

25 MarketWatch article as saying, ‘“The driver incentives portion of their revenue model was difficult for

26 SEC staff to grasp, and any typical user would have issues with this as well.’”

27         115.    Defendants were also required to disclose the foregoing material adverse information in

28 the Offering Documents pursuant to applicable SEC regulations, including Item 303 of SEC Regulation

                                                        35
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 38 of 74



 1 S-K, 17 C.F.R. §229.303 (“Item 303”) (see infra §II.D.). However, rather than comply with these

 2 disclosure obligations, Defendants included generalized and wholly inadequate “Risk Factors” in the

 3 Offering Documents, including, for example, the following “Risk Factors” related to tactics that Uber

 4 employs to remain competitive in certain markets:

 5         To remain competitive in certain markets, we have in the past lowered, and may continue
           to lower, fares or service fees, and we have in the past offered, and may continue to offer,
 6         significant Driver incentives and consumer discounts and promotions, which may
           adversely affect our financial performance.
 7
           To remain competitive in certain markets and generate network scale and liquidity, we have
 8         in the past lowered, and expect in the future to continue to lower, fares or service fees,
           and we have offered and expect to continue to offer significant Driver incentives and
 9         consumer discounts and promotions. At times, in certain geographic markets, we have
           offered, and expect to continue to offer, Driver incentives that cause the total amount of
10         the fare that a Driver retains, combined with the Driver incentives a Driver receives from
           us, to exceed the amount of Gross Bookings we generate for a given Trip. In certain
11         geographic markets and regions, we do not have a leading category position, which may
           result in us choosing to further increase the amount of Driver incentives and consumer
12         discounts and promotions that we offer in those geographic markets and regions. We
           cannot assure you that offering such Driver incentives and consumer discounts and
13         promotions will be successful. Driver incentives, consumer discounts, promotions, and
           reductions in fares and our service fee have negatively affected, and will continue to
14         negatively affect, our financial performance.
15                                                   * * *
16         The markets in which we compete have attracted significant investments from a wide range
           of funding sources, and we anticipate that many of our competitors will continue to be
17         highly capitalized. Moreover, certain of our stockholders, including SoftBank (our largest
           stockholder), Alphabet, and Didi, have made substantial investments in certain of our
18         competitors and may increase such investments, make new investments in other
           competitors, or enter into strategic transactions with competitors in the future. These
19         investments or strategic transactions, along with other competitive advantages discussed
           above, may allow our competitors to compete more effectively against us and continue to
20         lower their prices, offer Driver incentives or consumer discounts and promotions, or
           otherwise attract Drivers, consumers, restaurants, shippers, and carriers to their platform
21         and away from ours. Such competitive pressures may lead us to maintain or lower fares
           or service fees or maintain or increase our Driver incentives and consumer discounts
22         and promotions. Ridesharing and other categories in which we compete are nascent, and
           we cannot guarantee that they will stabilize at a competitive equilibrium that will allow us
23         to achieve profitability.
24         116.    However, by the time of the IPO, the need for the Company to rapidly increase Driver

25 incentives and subsidies for customer’s rides and meals in a bid to ward off competitors had already come

26 to pass. In fact, Uber was already spending heavily on increased sales and marketing as of the IPO, which

27 included costly promotions designed to attract riders and Drivers, with those expenses on pace to swell to

28 $1.22 billion for 2Q2019, up 71% compared to 2Q2018. By representing that its sales, marketing, and

                                                        36
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 39 of 74



 1 promotional costs could go down, specifically as a result of decreased competition and a deescalating

 2 price wars with its competitors, Uber was misstating the reality that Uber would likely always have to

 3 increase the amount of its already massive expenditures on Driver incentive and Driver referrals to:

 4 (i) recruit new Drivers and retain existing Drivers; and (ii) maintain (let alone increase) its market share.

 5 Uber was aware of these costs based on the numbers of Drivers that fail to produce positive revenue for

 6 the Company. As one market commentator later observed after Uber reported its dismal results for the

 7 2Q2019, covering the Company’s quarterly results observed: “The [Company’s] mounting losses come

 8 as Uber continues to . . . offer[] discounts for its core ride-hailing business to attract new customers

 9 and compete with companies like Lyft[,]” underscoring the materiality of these facts.
10          C.      Misstatements and Omissions Regarding Uber’s Regulatory Risks Related to Its
                    Misclassification of Drivers as Independent Contractors
11
            117.    Uber is subject to differing laws, rules, and regulations in the numerous jurisdictions in
12
     which it operates. The United States, for example, imposes legal restrictions and other requirements on
13
     Uber’s ridesharing products, including licensing, insurance, and Driver screening. Outside the United
14
     States, certain jurisdictions have adopted similar laws, rules, and regulations. Complying with and
15
     showing deference to each jurisdiction’s laws, rules, and regulations is critical to Uber’s continued
16
     operations in those markets.
17
            118.    This is particularly true for Uber in London, Los Angeles, New York City, San Francisco,
18
     and São Paulo, the five cities responsible for nearly a quarter (~24%) of Uber’s sales (i.e., “bookings”).
19
     According to the Offering Documents, “an economic downturn, increased competition, or regulatory
20
     obstacles in any of these key metropolitan areas would adversely affect [Uber’s] business, financial
21
     condition, and operating results to a much greater degree than would the occurrence of such events in
22
     other areas.” To illustrate this point, the Offering Documents provided examples:
23
            In August 2018, New York City approved regulations for the local for-hire market (which
24          includes [Uber’s] Ridesharing products), including a cap on the number of new for-hire
            vehicle licenses for ridesharing services. In addition, in December 2018, New York City
25          approved per-mile and per-minute rates for drivers, designed to target minimum hourly
            earnings for drivers providing for-hire services in New York City and surrounding areas.
26          These minimum rates took effect in February 2019. We are still working through
            adjustments to be made with respect to rider promotions, driver supply, and other aspects
27          of our business in response to these regulations; however, these regulations had a negative
            impact on our financial performance in New York City in the first quarter of 2019 and may
28          have a similar adverse impact in the future. Additionally, members of the Board of

                                                         37
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 40 of 74



 1          Supervisors of San Francisco recently proposed imposing a surcharge on ridesharing trips
            in San Francisco, and a ballot measure to enact this surcharge may be introduced in 2019.
 2
            119.    The Offering Documents also represented that Uber was actively challenging laws and
 3
     regulations and lobbying to oppose restrictions on its ridesharing business, but limited it to markets where
 4
     Uber is trying to be “first-to-market” and where it faces “laws and regulations that limit or block [Uber’s]
 5
     ability to offer [its] products to Drivers and consumers in those jurisdictions, thereby impeding overall use
 6
     of [the Uber] platform.”
 7
            120.    The Offering Documents also addressed certain Company practices that directly affected
 8
     its bottom line, including Uber’s (mis)classification of Drivers as independent contractors instead of
 9
     employees. For example, the Offering Documents stated:
10
            Our business would be adversely affected if Drivers were classified as employees instead
11          of independent contractors.

12          The independent contractor status of Drivers is currently being challenged in courts and by
            government agencies in the United States and abroad. We are involved in numerous legal
13          proceedings globally, including putative class and collective class action lawsuits, demands
            for arbitration, charges and claims before administrative agencies, and investigations or
14          audits by labor, social security, and tax authorities that claim that Drivers should be treated
            as our employees (or as workers or quasi-employees where those statuses exist), rather than
15          as independent contractors.

16                                                      * * *

17          Changes to foreign, state, and local laws governing the definition or classification of
            independent contractors, or judicial decisions regarding independent contractor
18          classification, could require classification of Drivers as employees (or workers or quasi-
            employees where those statuses exist). Examples of recent judicial decisions relating to
19          independent contractor classification include the California Supreme Court’s recent
            decision in Dynamex Operations West, Inc. v. Superior Court, which established a new
20          standard for determining employee or independent contractor status in the context of
            California wage orders, the Aslam, Farrar, Hoy and Mithu v. Uber BV, et al. ruling by the
21          Employment Appeal Tribunal in the United Kingdom that found that Drivers are workers
            (rather than self-employed), and a decision by the French Supreme Court that a driver for
22          a third-party meal delivery service was under a “subordinate relationship” of the service,
            indicating an employment relationship. In Razak v. Uber Technologies, Inc., the Third
23          Circuit Court of Appeals is reviewing misclassification claims by UberBLACK Drivers in
            Philadelphia following a summary judgment order in our favor at the district court level,
24          and we expect a decision in the near term. If, as a result of legislation or judicial decisions,
            we are required to classify Drivers as employees (or as workers or quasi-employees where
25          those statuses exist), we would incur significant additional expenses for compensating
            Drivers, potentially including expenses associated with the application of wage and hour
26          laws (including minimum wage, overtime, and meal and rest period requirements),
            employee benefits, social security contributions, taxes, and penalties. Further, any such
27          reclassification would require us to fundamentally change our business model, and
            consequently have an adverse effect on our business and financial condition.
28

                                                           38
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 41 of 74



 1          121.    Failing to classify Drivers correctly also exposes Uber to increased tax liabilities in the

 2 form of fees and penalties. However, the Offering Documents misleadingly downplayed such risks by

 3 limiting their “disclosure” of such risks to assessments of unemployment taxes by the state of California:

 4          State Unemployment Taxes
 5          In December 2016, following an audit opened in 2014 investigating whether Driver
            Partners were independent contractors or employees, the Company received a Notification
 6          of Assessment from the Employment Development Department, State of California, for
            payroll tax liabilities. The notice retroactively imposed various payroll tax liabilities on the
 7          Company, including unemployment insurance, employment training tax, state disability
            insurance, and personal income tax. The Company has filed a petition with an
 8          administrative law judge of the California Unemployment Insurance Appeals Board
            appealing the assessment.
 9
            122.    The statements in ¶¶118-21 were materially inaccurate, misleading, and/or incomplete
10
     because they: (i) failed to adequately describe how the Company’s classification and treatment of its
11
     Drivers was in violation of and indifferent to current and pending laws, rules, and regulations in multiple
12
     key markets, including California – host to two of Uber’s top 5 markets based on bookings – where the
13
     California Supreme Court had issued a unanimous 2018 ruling in Dynamex (requiring companies, like
14
     Uber, to classify their Drivers as employees and not as independent contractors) and where a statute to
15
     codify Dynamex was nearing approval in the California legislature; and (ii) omitted material facts
16
     concerning how Uber’s business practices and policies subjected it to decreased revenue growth as a result
17
     of adverse regulatory actions by other local, state, and overseas jurisdictions, including jurisdictions that
18
     threatened to shut Uber out of otherwise lucrative and important markets for its services. For example,
19
     the Offering Documents disregarded the likelihood that Uber would have to reclassify its Drivers as
20
     “employees” (rather than independent contractors) and did not disclose the likely costs of such
21
     reclassification on its future operations, including costs associated with having to pay overdue
22
     unemployment and temporary disability insurance contributions related to the misclassification of its
23
     Drivers. These facts and omissions were material. In fact, by June 2019, just weeks after the Company
24
     went public, Barclays analysts concluded, “We think an adverse ruling on the contract workforce issue
25
     would potentially bankrupt both Uber and Lyft.” Moreover, in November 2019, the State of New
26
     Jersey’s Department of Labor and Workforce Development (“NJ Dep’t of LWD”) assessed Uber and its
27
     subsidiary Rasier LLC nearly $650 million in unemployment and disability insurance taxes, citing Uber’s
28

                                                           39
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 42 of 74



 1 misclassification of its Drivers as independent contractors. The Offering Documents did not adequately

 2 disclose the possibility of incurring such enormous fees – omitting entirely any discussion of New Jersey –

 3 despite, as was later revealed, the fact that New Jersey had informed Uber in 2015 that it had obtained a

 4 court judgment ordering the Company to pay about $54 million in overdue unemployment and temporary

 5 disability insurance contributions for the same reasons.

 6          123.   By the same token, Uber’s “Legal and Regulatory Risks,” including those that purported

 7 to warn about the adverse impact on its business and future prospects that “could” occur “if” and “when”

 8 regulatory shifts related to its business model occurred, were likewise inadequate. For example, the

 9 Offering Documents stated:
10          Our platform is available in over 700 cities across 63 countries. We are subject to differing,
            and sometimes conflicting, laws and regulations in the various jurisdictions in which we
11          provide our offerings. A large number of proposals are before various national, regional,
            and local legislative bodies and regulatory entities, both within the United States and in
12          foreign jurisdictions, regarding issues related to our business model. Certain proposals, if
            adopted, could significantly and materially harm our business, financial condition, and
13          operating results by restricting or limiting how we operate our business, increasing our
            operating costs, and decreasing our number of platform users. We cannot predict whether
14          or when such proposals may be adopted.
15          124.   Again, by the time of the IPO, Dynamex had already been unanimously decided, and AB5’s

16 codification of its holding was on the verge of being enacted in California. Such generic risk warnings

17 were patently inadequate.

18          D.     The Offering Documents Failed to Comply with Applicable SEC Regulations

19          125.   In addition, Item 303 imposed an independent duty on Defendants to disclose in the

20 Offering Documents any known events, trends, or uncertainties that Uber, as of the IPO, “reasonably

21 expect[ed] will have a material favorable or unfavorable impact on the sales or revenues or income from

22 continuing operations.” The Offering Documents violated Item 303 by failing to disclose that, as of the

23 IPO: (i) Uber had received thousands of reports from just within the United States of sexual assault, rape,

24 and other abuses by Uber Drivers during the 2017-2018 period; (ii) Uber’s customer safety and related

25 investigative and “enforcement” policies and procedures were patently defective and designed to reduce

26 Uber’s legal liabilities and exposure to adverse publicity at the expense of customers’ interests and safety;

27 (iii) Uber was on pace to experience its largest quarterly loss ever, while rapidly increasing the use of

28 subsidies to prevent its competitors from gaining market share, experiencing stagnating revenue growth

                                                          40
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 43 of 74



 1 and an accelerating decline in the percentage of the total fees collected per trip, and while also losing

 2 drivers on a consistently significant basis, resulting in Uber suffering financial problems and cutting (or

 3 planning to cut) costs in key growth-driving areas; and (iv) Uber was facing serious and specific regulatory

 4 risks from failing to comply with laws, rules, and regulations in critical markets and was exposed to

 5 hundreds of millions in tax liabilities in just New Jersey as a result of its misclassification of Drivers as

 6 independent contractors.

 7 III.      THE TRUTH BEGINS TO EMERGE

 8           126.   Unfortunately for investors, the truth concerning the nature and extent of Uber’s safety

 9 problems, its defective safety policies and procedures, its deteriorating financial performance, and its
10 significant exposure to adverse regulatory actions did not begin to emerge until after the IPO. Examples

11 of how the truth concerning these matters gradually began to emerge are set forth below.

12           A.     The Truth Concerning Uber’s Safety Record and Defective Safety Policies and
                    Procedures Begins to Emerge
13
             127.   After the close of the markets, the September 25, 2019, the WaPo Article was published
14
     on Washington Post’s website (which was published in the paper’s print edition on the following day),
15
     which reported significant new information about how Uber handled customer safety complaints
16
     (including allegations of sexual assault and rape) concerning misconduct by Uber Drivers. The article,
17
     titled “When rides go wrong: How Uber’s investigations unit works to limit the company’s liability,”
18
     described how Uber, instead of taking immediate disciplinary action against Drivers accused of sexual
19
     assault or other serious misconduct, typically gave its Drivers the benefit of a “three-strikes” policy:
20
             Uber relies on a three-strikes system that can allow bad actors — both drivers and riders
21           — to keep using the app until three uncorroborated allegations are made, according to
             the more than 20 current and former investigators [contacted]. For more egregious claims,
22           it is generally two such strikes, they said. Without corroborating evidence, such as a police
             report or rape kit, they said, they don’t have the time, resources or encouragement to
23           delve deeply into most allegations.
24 Equally shocking, the WaPo Article reported that “[e]ven the strikes system can be superseded by Uber

25 executives who may be motivated to keep as many drivers on the road as possible, investigators said.”

26 Indeed:

27           In one case, an investigator said he had recommended a driver — who already had two
             strikes — be permanently deactivated after the driver attempted to rub the leg of a female
28           passenger without her consent. (The driver denied the allegations, according to the

                                                          41
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 44 of 74



 1         investigator.) An Uber executive, noting the driver was a high earner and had completed
           more than 10,000 rides, allowed him to continue taking fares, according to the
 2         investigator.

 3 Similarly, the WaPo Article reported on Uber’s over-riding of its “three-strikes system” in another

 4 situation, where an Uber investigator described how “a New York-area driver allegedly made three

 5 separate sexual advances on riders,” but that “[a]fter an [Uber] executive overruled the investigator, the

 6 driver was allowed to continue working until a fourth incident, when a rider claimed he raped her.”

 7         128.    The WaPo Article also described a number of other highly disturbing aspects of Uber’s

 8 safety policies and practices. For example, as the WaPo Article reported, Uber tasked its 80-member

 9 “Special Investigations Unit” with investigating the more serious safety and assault incidents that occur
10 in the course of Uber rides. However, the WaPo Article reported that, although Uber’s job postings for

11 positions in its SIU expressed a preference for those with “backgrounds in law enforcement or human

12 resources investigations,” “[a]mong those Uber has previously hired for the post are a former fry cook,

13 grocery store cashier and barista[.]”

14         129.    Even worse, the WaPo Article also reported the extent to which Uber’s safety and

15 enforcement policies encouraged its investigators to put the Company’s interests first, at the expense of

16 transparent reporting, the protection of Uber customers from abusive and predatory Drivers, and passenger

17 safety generally. For example, as the Washington Post reported:

18         SIU investigators are coached by Uber to act in the company’s interest first, ahead of
           passenger safety, according to interviews with more than 20 current and former
19         investigators.

20                                                   * * *

21         The agents are forbidden by Uber from routing allegations to police or from advising
           victims to seek legal counsel or [to] make their own police reports, even when they get
22         confessions of felonies, said Lilli Flores, a former investigator in Phoenix — a guideline
           corroborated in interviews with investigators, alleged victims and plaintiffs’ attorneys.
23
                                                     * * *
24
           “Investigators are there first to protect Uber; and then next to protect the customer,” said
25         Flores, who worked nearly two years for Uber as an investigator and investigations trainer
           before leaving in November. “Our job is to keep the tone of our conversations with
26         customers and drivers so that Uber is not held liable.”

27         Even in the most severe cases, when Uber kicks drivers off the platform, it doesn’t convey
           the information to police, other ride-share companies or background check firms,
28         investigators said, steps that could prevent the driver from working for other companies.

                                                        42
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 45 of 74



 1                                                     * * *

 2          Many investigators said they understood that if they contacted the police or advised
            victims to do so, they could be reprimanded or even fired.
 3
            130.    The WaPo Article, while providing first-hand accounts, data, and descriptions of Uber’s
 4
     previous efforts to settle cases quickly to avoid public scrutiny and adverse publicity, also reported as
 5
     follows:
 6
            [I]nvestigators say Uber’s process leaves bad actors on the road. One investigator recalled
 7          the San Francisco driver who purportedly forced his way into the back seat and put his
            hand up a passenger’s blouse before she struggled free. Another heard from riders that their
 8          driver threatened them with a hammer hidden under his seat. Neither lost their driving
            privileges at the time.
 9
            [Former Uber investigator] Flores said in her time there about one-third of cases handled
10          by investigators dealt with sexual misconduct, including rape or unwanted flirtation or
            advances.
11
                                                       * * *
12
            But alleged crimes — especially sexual misconduct — happen during ride-hailing trips
13          at an alarming rate, investigators said. In Chicago alone, more than 300 drivers were
            banned from Uber, Lyft and rival Via for allegations of sexual misconduct between January
14          2016 and August 2019, according to data obtained by a Freedom of Information Act
            request.
15
            More than 1,100 of the nearly 70,000 active registered drivers in the city were barred for
16          matters of safety during that time, according to the data, which showed that drug use or
            possession and traffic accidents ranked after sexual misconduct as the top reasons for a
17          driver being blocked.

18                                                     * * *

19          Even while arguing it shouldn’t be held liable for driver or rider conduct, Uber has
            sought to settle cases quickly to avoid the scrutiny of open court, according to numerous
20          attorneys who have sued the firm. It’s an expensive strategy. Uber, for instance, settled a
            highly publicized case for roughly $25 million last year involving more than 20 women
21          who alleged various sexual assaults in rides hailed on the app, according to a person
            familiar with the matter.
22
                                                       * * *
23
            In a civil suit against Uber filed last year in Chattanooga, Tenn., that is still ongoing, two
24          female riders allege a driver sexually assaulted them because Uber failed to keep him off
            the road following the first woman’s claim he groped her breast and compelled her to grab
25          his penis. Within 15 days of that alleged incident, he exposed himself to the second woman
            and tried to grab her, according to the complaint.
26
            131.    The WaPo Article also connected the dots between rider safety and Uber’s regulatory
27
     exposure – connections that were not revealed in the Offering Documents to investors at the time of the
28

                                                          43
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 46 of 74



 1 IPO. As the WaPo Article stated: “Uber’s investigative process is broken, according to people who have

 2 worked there, stymied by Uber’s insistence that its drivers are independent contractors and not

 3 employees — and therefore it isn’t responsible for their actions.” As a result, “Uber has created new

 4 risks for riders and drivers that it largely keeps at arm’s length — even more so as it is under financial

 5 pressure from a bungled IPO” – and despite Uber’s claims under CEO Defendant Khosrowshahi that it

 6 ‘“put[s] safety at the heart of everything [it] does[.]’”

 7          132.    The reaction to the findings reported in the WaPo Article was swift and fierce. For

 8 example, U.S. Senator Richard Blumenthal (“Senator Blumenthal”) (a member of the Senate Commerce,

 9 Science and Transportation Committee) promptly assailed Uber for its response to Driver misconduct in
10 a September 25, 2019, letter to Defendant Khosrowshahi that quickly became public (the “Blumenthal

11 Letter”). Senator Blumenthal began the letter by stating that he was “writ[ing] in the wake of deeply

12 disturbing reports about sexual assault and harassment that have occurred through your ride-sharing app

13 and your responses to those incidents.” The Blumenthal Letter then went on to describe the revelations

14 in the WaPo Article concerning Uber as “shocking” and added that he was “further alarmed by Uber’s

15 public statements about this issue, which indicate a brazenly careless attitude about your responsibility to

16 your customers.” As an example, Senator Blumenthal cited a statement by Uber’s “global head of

17 women’s safety, Tracey Bredeen,” who “was quoted as saying, ‘At the end of the day, we’re not the judge

18 and jury to determine whether a crime has occurred. We’re here to gather information, make a business

19 decision.” As the Blumenthal Letter stated, such an attitude on Uber’s part “is simply unacceptable.”

20          133.    In addition to criticizing Uber for having still not yet produced any “safety transparency

21 reports” that it had previously promised, Senator Blumenthal also blasted Uber for the discrepancies

22 between how Uber marketed its safety benefits as compared to its actual policies and practices. As the

23 Blumenthal Letter stated:

24          Uber has repeatedly marketed itself as a way of ensuring a safe ride home after a night of
            drinking. If marketing your company as providing safe rides for young, intoxicated women
25          is going to be part of your business model, then it is especially crucial that you ensure
            that these rides are in fact safe. Otherwise, these advertisements serve as a signal to sexual
26          predators that driving for Uber is an effective way to prey on vulnerable young women.
27          134.    The Blumenthal Letter, citing the WaPo Article, then continued:

28

                                                          44
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                 Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 47 of 74



 1          It has also been reported that Uber’s policy is to not share findings from complaints of
            sexual assault with background check firms, competitors or law enforcement. Apparently,
 2          the reason for this policy is to allow “a survivor to be able to own their story” and “choose
            whether they provide that information to police.” Yet, news reports indicate that
 3          investigators are urged not to advise victims to contact the police at all. Putting the onus
            on a victim of sexual assault to report it to law enforcement, to your competitors and to
 4          background checking companies while simultaneously directing your employees not to
            advise victims to go to the police demonstrates your lack of seriousness about the sexual
 5          misconduct that occurs through your app.

 6          135.     Finding that Uber “must clearly do more to ensure rider safety[,]” the Blumenthal Letter

 7 concluded by demanding that Uber promptly provide answers to the following pointed questions:

 8          1.     Please explain Uber’s process for dealing with a report of sexual assault or harassment.
                   Do you report the incident to law enforcement? Will you commit to making the details
 9                 of these procedures available to the public through your app?

10          2.     What steps do you take to ensure that drivers who assault or harass [Uber] riders are
                   permanently prohibited from driving for Uber? What steps are you taking to ensure
11                 that victims are informed of whether the drivers they report for such behaviors still
                   work with your companies?
12
            3.     Will you commit to conducting fingerprint-based, as opposed to name-based,
13                 background checks? Will you commit to reporting problematic incidents to
                   background checking companies, law enforcement, and your competitors, such as
14                 Lyft?

15          4.     Do you employ customer service representatives who are trained sexual assault victim
                   advocates? What training do employees receive on identifying sexual harassment and
16                 assault? What training do they receive on responding to these reports using a victim-
                   centered approach?
17
            5.     Will you commit to ensuring that reports of sexual assault or harassment are
18                 immediately handled by human reviewers specifically empowered and trained to
                   address these issues? Will you publish a detailed account of sexual assault complaints
19                 that occur while individuals are using the Uber app, as you have been promising for
                   over a year?
20
            6.     Will you commit to suspending marketing campaigns representing your app as
21                 ensuring a “safe ride home” until you publicly release statistics on the number of
                   assaults and incidents of harassment reported against your drivers?
22
            136.     Similarly, the Washington Post also reported on September 26, 2019 (the “September 26
23
     WaPo Article”) that a California lawmaker (Assemblywoman Lorena Gonzalez) would now promptly
24
     seek to introduce legislation to hold ride-hailing companies “accountable” and ensure that Uber “properly
25
     investigate[s] claims of sexual assault and harassment.” As the September 26 WaPo Article reported:
26
            Gonzalez is considering mandatory reporting requirements for allegations of sexual assault
27          after [the WaPo Article] found Uber’s internal investigators are forbidden to share them
            with law enforcement or other ride-hailing companies.
28

                                                           45
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 48 of 74



 1          If a customer reports a crime, Gonzalez told [the Washington Post], it must be properly
            investigated. “There does need to be a responsibility to truly investigate,” Gonzalez [said].
 2          “That’s clearly not happening.”

 3          137.   Network news stories also picked up on the WaPo Article. For example, on September 26,

 4 2019, the national “CBS This Morning” TV program described the WaPo Article as “explosive” and aired

 5 an interview with a former Uber investigator who commented on how existing policies and practices

 6 “really puts people [customers] in a very dangerous position.” When asked to comment by a CBS news

 7 correspondent about how many cases of assault or sexual abuse Uber experienced in a year, and whether

 8 it was “in the tens or [in] the hundreds,” however, Uber’s global head of women’s safety, Tracey Breeden,

 9 claimed that she didn’t have that information (with the result that investors would not learn until early
10 December that the stunning answer to this question was actually a number in the thousands).

11          138.   By market close on September 27, 2019, Uber’s stock had fallen to $30.29 per share, from

12 its closing price of $31.68 on September 25, 2019.

13          139.   Then, in an interview reported in the September 26 WaPo Article, Uber’s Head of Safety

14 Products, Sachin Kansal, noted that ‘“underreporting’” of sexual assault and other safety problems ‘“is a

15 big issue in every industry and we want to be able to help with that,’” adding that ‘“[i]f a user has a bad

16 experience, we want to hear about that.’” Just days later, on September 29, 2019, an Oregon newspaper

17 (The Register-Guard) reported that:

18          For about a week, a convicted murderer was working as a driver for a ride-hailing company
            in the Eugene-Springfield area.
19
            In another case, a registered sex offender was behind the wheel.
20
            In all, according to city statistics, about two dozen drivers for Lyft and Uber were allowed
21          to drive passengers in their personal vehicles for a short time after they cleared the
            companies’ third-party background checks but failed the local check conducted after they
22          were allowed to work.

23          It was background checks by the Eugene Police Department that ultimately prompted a
            city regulator to take the for-hire drivers off the road. Police discovered the offenses while
24          running their own more stringent check and recommended the revocation of the drivers’
            city-issued license.
25
            [T]he number illustrates the potential public safety risk in the compromise that city leaders
26          made to bring ride-hailing back into the market. And it raises questions as Uber and Lyft
            continue to push for statewide regulations that would pre-empt local background checks.
27
                                                       * * *
28

                                                          46
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 49 of 74



 1          The city provided the following information about ride-sharing drivers using conditional
            licenses who failed the local EPD background check from September through late spring:
 2
            • Five for public safety concerns, including one registered sex offender and a convicted
 3          murderer

 4          •   10 for misdemeanor arrests within three years

 5          •   Three for felony arrests within seven years

 6          •   Three for felony arrests within 10 years

 7          •   Four for having currently open court cases, including one open felony case

 8          140.    With Uber’s safety practices under scrutiny, it was also reported on September 30, 2019,

 9 that an Uber Driver had sexually assaulted a “helpless” female passenger in North Carolina on June 27,
10 2019. The Driver was charged with second degree kidnapping and a second degree forcible sex offense.

11          141.    Partly in response to news reports on September 26 and 27, 2019, regarding Uber’s plan to

12 roll out certain new safety features to protect its customers (such as the ability to dial “911” directly from

13 the Uber app), on October 1, 2019, Senator Blumenthal took to Twitter to describe these initial steps as

14 “a meager start” towards addressing such serious problems. As Senator Blumenthal stated, “[Uber and

15 Lyft] do nothing to address the fundamental problems of ensuring drivers pass rigorous background

16 checks & preventing predatory drivers from jumping from one app to another[,]” while adding: “Drivers

17 with credible allegations of sexual assault should be kicked off the app & when companies get complaints,

18 law enforcement must be notified immediately. Uber & Lyft should not be telling employees to dissuade

19 victims from notifying the authorities—this is unacceptable.”

20          142.    On October 1, 2019, Uber’s stock fell below $30.00 to close at $29.15, within just a week

21 of the publication of the WaPo Article.

22          143.    During October 2019, it was also widely reported that Uber (and Lyft) executives would

23 refuse to appear before the U.S. House of Representatives’ Transportation and Infrastructure Committee

24 in connection with that Committee’s inquiry into safety, laborm and congestion. This decision angered

25

26

27

28

                                                           47
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 50 of 74



 1 lawmakers, who concluded that Uber’s (and Lyft’s) failure to appear “is a telling sign that they would

 2 rather suffer a public lashing than answer questions on the record about their operations.”3

 3          144.    On November 25, 2019, Transport for London (“TFL”) announced that Uber would not be

 4 granted a new license to operate in London – one of Uber’s top five markets globally – due, in part, to

 5 “repeated safety failures.” According to TFL, the Company was not ‘“fit and proper’” for a license.

 6          145.    Following TFL’s decision not to renew Uber’s license, published reports noted that the

 7 TFL had “identified ‘a pattern of failures’” in London “that placed passengers’ safety at risk[,]” including

 8 “a change in Uber’s system that ‘allowed unauthorised drivers to upload their photos to other Uber driver

 9 accounts[,]’” with the TFL identifying at least 14,000 such unauthorized trips in London in 2018 and early
10 2019.4 It was similarly reported by BBC News that the TFL “found dismissed or suspended drivers had

11 been able to create Uber accounts and carry passengers. In one example, a driver was able to continue

12 working for Uber, despite the fact his private hire licence had been revoked after he was cautioned for

13 distributing indecent images of children.”5 It was later revealed, for example, in a January 24, 2020, article

14 published by Insurance Journal, titled “Uber in London Failed to Flag Assault Complaints, Monitor

15 Drivers’ Insurance Status,” that Uber had actually received a 62-page document from TFL explaining its

16 decision, which cited TFL’s finding that the Company failed to “promptly notify [TFL] about seven

17 incidents that led [Uber] to suspend a driver[,]” which included cases involving “allegations of rape and

18 sexual assault[.]”

19          146.    Uber’s stock closed to $29.11 on November 25, 2019.

20          147.    However, still more shocking information about the nature and extent of Uber’s safety

21 record was yet to come. In particular, after the market closed on December 5, 2019, Uber finally published

22

23
     3
24            See Press Release, House Comm. on Transp. & Infrastructure, Chairs DeFazio, Norton Statements
     from Hearing on Future of Transportation Network Companies (Oct. 16, 2019),
25   https://transportation.house.gov/news/press-releases/chairs-defazio-norton-statements-from-hearing-on-
     future-of-transportation-network-companies.
26   4
              See Tom Warren, Uber loses its London license as regulator cites a ‘pattern of failures’, THE
     VERGE (Nov. 25, 2019), https://www.theverge.com/2019/11/25/20981492/uber-london-ban-license-
27   renewal-transport-for-london-tfl-response.
     5
28            See Uber loses licence to operate in London, supra n.3.

                                                         48
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 51 of 74



 1 its 84-page “US Safety Report” for the two-year period covering 2017 and 2018 (and which therefore

 2 covered incidents that occurred in the two-year period leading up to the IPO) (the “Safety Report”).

 3          148.   The Safety Report stated that, based on “the 5 most serious categories in the Sexual

 4 Misconduct and Sexual Violence Taxonomy,” there had been almost 6,000 reports of serious sexual

 5 assault during the 2017-2018 period, including 3,045 in 2018 and 2,936 in 2017. In other words, eight

 6 users a day alleged that they were attacked while riding in an Uber. More specifically, the Safety Report

 7 stated that during this two-year period there had been:

 8                 (a)       1,164 reports of “non-consensual kissing of a non-sexual body part”;

 9                 (b)       587 reports of “attempted non-consensual sexual penetration”;

10                 (c)       3,000 reports of “non-consensual touching of a sexual body part”;

11                 (d)       766 reports of “non-consensual kissing of a sexual body part” (46% of which

12          involved non-consensual touching of “the genitals or genital area”); and

13                 (e)       464 reports of “non-consensual sexual penetration.”

14 A minority of these reported cases involved attacks on Drivers. However, the only category where Uber

15 specifically broke down safety episodes by victim was the “Non-Consensual Sexual Penetration”

16 category, where the Safety Report conceded that a customer was the victim in roughly 92% of the reported

17 cases (or 429 cases). Data in the remaining sexual assault categories was broken down to reflect whether

18 they were reported by customers, Drivers, or third parties. The “reporting party” in instances of “Non-

19 Consensual Kissing of a Sexual Body Part” was the customer roughly 75% of the time (or 576 cases).

20 The “reporting party” in instances of “Attempted Non-Consensual Sexual Penetration” was the customer

21 roughly 72% of the time (or 423 cases). The “reporting party” in instances of “Non-Consensual Kissing

22 of a Non-Sexual Body Part” was the customer roughly 46% of the time (or 535 cases). And the “reporting

23 party” in instances of “Non-Consensual Touching of a Sexual Body Part” was the customer roughly 50%

24 of the time (or roughly 1,470 cases).

25          149.   As if these numbers were not shocking enough, the Safety Report also conceded that sexual
26 assaults are “one of the most . . . under-reported crimes in modern society” and noted that “releasing this

27 type of [safety] report may actually lead to an increase in the number of reports in the future” because

28

                                                         49
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 52 of 74



 1 “when it becomes clear that Uber is paying close attention to reports of sexual violence and taking action,

 2 survivors may feel more comfortable coming forward.”

 3         150.    In addition, although the Safety Report did not provide any actual numbers from 2019, it

 4 indicated that during the January to June 2019 period (which included the months falling immediately

 5 before and after the IPO), Uber was on track to experience roughly another 2,500 serious sexual assaults

 6 in 2019.6

 7         151.    Publication of the Safety Report generated a firestorm of negative publicity and outrage.

 8 For example, a December 6, 2019, Washington Post article, titled “On Uber, hundreds of rape allegations

 9 go unreported to police,” noted that the shocking raw numbers were only part of the story:
10         Buried inside Uber’s inaugural safety report this week that detailed thousands of sexual
           assaults and more than 100 deaths was another staggering revelation: hundreds of rape
11         allegations have gone undisclosed to law enforcement.
12                                                   * * *
13         That suggests police weren’t aware of nearly 300 rape allegations, potential felonies. Uber
           didn’t disclose the involvement of law enforcement in the 6,000 reports of sexual assault.
14         That means police are potentially unaware of thousands more cases of sexual assaults.
15                                                   * * *
16         The finding that Uber knows vastly more than police about the scale of rape and sexual
           assault during its rides is raising alarms among law enforcement, regulators and victims
17         advocates who say the company keeps valuable information to itself — and struggles to
           take responsibility for what happens on its platform.
18
           “These numbers represent a staggering systemic failure,” said Sen. Richard Blumenthal
19         (D-Conn.), a frequent critic of ride-hailing services who accuses them of dodging
           responsibility for safety concerns.
20
                                                     * * *
21
           Former San Francisco district Attorney [G]eorge Gascón . . . said the company’s
22         revelation raises serious issues with the platform and its aggressive expansion.
23         “I think it’s extremely troubling that we’re finding out now that only a third of [offenses]
           have been reported because what we know also is that people who engage in sexual assault
24         and receive no consequences tend to re-offend[.]”
25                                                   * * *
26

27
     6
          2017-2018: US Safety Report at 70, UBER TECHS., INC. (Dec. 5, 2019), https://www.uber-ass
28 ets.com/image/upload/v1575580686/Documents/Safety/UberUSSafetyReport_201718_FullReport.pdf.

                                                        50
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 53 of 74



 1         Victims rights groups and other experts said the thousands of reports of sexual assault could
           represent just a fraction of the incidents during ride-hailing trips.
 2
                                                      * * *
 3
           “Nothing that they have done is defensible regarding not reporting these incidents to
 4         police,” [Mike Bomberger, an attorney with Estey & Bomberger] said. “Look at the
           consequences of not reporting: What’s the message you send to your drivers if you know
 5         a crime’s been committed in the car, you’re aware of it and it’s not been reported to
           police? Number two: You know that a particular driver has committed a crime, is a
 6         sexual predator, and now you’re going to let that sexual predator back into the public to
           do whatever sexual predators do. You look at the pros and cons, and there’s no way you
 7         can defend not reporting that to police.”

 8                                                    * * *

 9         Some of the reporting issues stem from systemic issues at Uber’s Special Investigations
           Unit, a call center in Phoenix that is charged with handling the most sensitive reports from
10         passengers and drivers. The Post revealed in September that workers in that unit were
           charged with serving the company’s interest first, seeking to avoid liability for safety
11         issues, guided by a policy that prohibited reporting to police.

12         152.    After the Safety Report was released, even major presidential candidates took notice and

13 slammed Uber for what they said was its role in creating a climate of sexual assault. For example, Senator

14 Elizabeth Warren tweeted to her millions of followers, “Uber’s safety investigators are reportedly more

15 concerned about protecting their company from liability than protecting passengers and drivers.”

16         153.    News of the Safety Report was also widely carried on the internet. For example, a

17 December 6, 2019, WIRED.com article, titled “A Criminologist Says Uber’s Crime Report Is ‘Highly

18 Alarming’,” reported as follows:

19         More than 3,000 people reported sexual assaults related to Uber rides in the US last year,
           the ride-hail company said Thursday in a long-awaited report on violence and safety—an
20         average of eight per day.

21                                                    * * *

22         The data is difficult to put in context.

23                                                    * * *

24         Still, one criminologist said that, unlike [Uber’s CLO] West, he was surprised by the
           numbers contained in the Uber safety report, and not in a good way. “It’s highly alarming,”
25         says John Roman, a senior fellow at NORC at the University of Chicago, a social science
           research organization.
26
           Data on violence, and particularly sexual violence, is fraught, as victims historically have
27         been loath to involve law enforcement. Uber noted in its report that police were involved
           in just 37 percent of the rape incidents reported through its app; that likely makes Uber’s
28         reported numbers look artificially high when compared with national crime statistics. Plus,

                                                        51
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 54 of 74



 1          the FBI’s data on sexual assault has been bedeviled by issues of classification. In fact, Uber
            worked with advocacy groups to create a “taxonomy” of sexual assault—five categories
 2          ranging from nonconsensual kissing of a nonsexual body part to nonconsensual
            penetration—for the report. Still, “stranger rape” is relatively rare: Just 27,000 incidents
 3          occurred last year, according to the Rape, Abuse & Incest National Network, fewer than
            20 percent of the total rape incidents reported to the FBI.
 4
            Uber, meanwhile, reported 235 rapes last year, about one in every 5 million trips. To
 5          Roman, that seems very high, especially given that most of these incidents are between
            strangers who interact fleetingly during an Uber ride. That goes for “stranger” homicides
 6          too—just about 450 arguments between strangers led to murders in the US last year.
            According to Uber data, 19 of those were related to the company’s rides.
 7
            “We all think being victimized by a stranger is just the price of just living in America,”
 8          says Roman. “But I think people don’t understand how rare stranger homicides and
            stranger rapes are. To see all these [Uber-related] rapes and murders—that’s the thing
 9          that makes me really alarmed here.”

10                                                     * * *

11          Uber cautions against comparing the rate of incidents on rides with national data because
            its riders tend to be more urban and more affluent than other Americans.
12
            But Roman surmises that Uber’s model contributes to crimes. For one, unlike taxi
13          drivers, Uber drivers use their own vehicles, which typically don’t include your classic
            plexiglass divider. A study in the Baltimore area in the mid-1990s suggests that assaults
14          on taxi drivers dropped precipitously after the city required taxi owners to put partitions
            into all their vehicles. The intimate quarters of an Uber car ride might invite inappropriate
15          behavior—and a partition might prevent it.

16          The violence may also be related to Uber’s controversial employment model, which
            classifies drivers as independent contractors rather than full-time employees. “There’s a
17          big literature in criminology that finds people are less likely to commit crimes if they fear
            losing their job because of it,” says Roman. But if drivers only view their job as an
18          occasional, part-time gig—not a job—Roman says they’re less likely to approach driving
            with professionalism, or with fear of termination.
19
            154.    After the markets closed on December 6, 2019, Mercury News published an article titled
20
     “Uber Loses $1.4 Billion In Value After Reporting Thousands Of Sexual Assaults In Its Rides.” The
21
     article quoted Dan Ives, a Wedbush analyst who follows Uber, as stating: “The safety report paints another
22
     black eye for Uber as the company continues [to] have business model issues which need to be addressed.”
23
            155.    Similarly, the online edition of the financial publication Barron’s published an article after
24
     the markets closed on December 6, 2019, titled “If Uber Thought Its Safety Report Would Help its
25
     Reputation, Wall Street Didn’t Buy It.” As the Barron’s article reported: “[T]hough the company tried
26
     its best to frame the figures within the context of national averages, the headline numbers, especially for
27

28

                                                          52
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                 Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 55 of 74



 1 sexual assaults, didn’t help. . . . ‘“It’s a disaster and another major black eye for Uber with safety issues

 2 front and center,’ Wedbush analyst Dan Ives told Barron’s.”

 3          156.     In the wake of Uber’s release of its Safety Report and resulting commentary, Uber’s stock

 4 closed at $27.86 on December 6, 2019.

 5          B.       The Truth About the Company’s Financial Condition and Performance, Including
                     the Magnitude of the Obstacles to Profitability, Begins to Emerge
 6
            157.     On July 29, 2019, the Company announced that it had cut one-third of its marketing staff
 7
     (or about 400 employees worldwide).
 8
            158.     Market analysts reacted negatively. For example, CNBC reported that Uber shares
 9
     dropped 1% on the adverse news. Similarly, on August 7, 2019, Forbes published an article commenting
10
     on this announcement, stating that such a large cut in a company’s marketing staff is “not usually a sign
11
     of things going swimmingly[.]”
12
            159.     After the close of the market on August 8, 2019, Uber reported its financial results for the
13
     2Q2019 – a quarter that was already roughly 44% over as of the date of Uber’s IPO. In its earnings press
14
     release, Uber reported, inter alia, a record $5.2 billion loss for 2Q2019 and a record low level of quarter-
15
     on-quarter revenue growth. Even excluding the $3.9 billion that it attributed to one-time stock-based
16
     compensation expenses related to its IPO and $297 million in purportedly one-time payments it made to
17
     its Drivers, the remaining approximately $1.3 billion loss was still significantly larger than Uber’s $878
18
     million loss for the same quarter the previous year. Further, Uber revealed that its ridesharing revenue
19
     growth slumped to only 2% and, significantly, that its sales and marketing expenses for the three and six
20
     months ended June 30, 2019, increased by $507 million, or 70.9%, and $870 million, or 62.5%,
21
     respectively. Defendants acknowledged that “the increase in [Uber’s] sales and marketing expenses were
22
     driven by increased Driver incentives and consumer discounts, promotions, refunds and credits as we
23
     invest in our platform.” Indeed, consumer discounts, promotions, refunds, and credits increased from
24
     $226 and $459 million for the three and six months ended June 30, 2018, respectively, to $528 million
25
     and $1.1 billion for the three and six months ended June 30, 2019, respectively, compared to $302 and
26
     $621 million in the same periods in 2018. Moreover, although the amount that Uber’s customers spent
27

28

                                                          53
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 56 of 74



 1 on trips increased by 20% on a year-on-year basis, the total amount Uber actually kept after paying its

 2 Drivers decreased by $100 million.7

 3          160.    Commenting on these results, an August 8, 2019, TechCrunch report, titled “Uber lost more

 4 than $5B last quarter,” observed:

 5          $5.2 billion in net losses represents the company’s largest-ever quarterly loss. Revenue,
            for its part, is up only 14% year-over-year, igniting concerns over slower-than-ever
 6          growth. The company says a majority of 2Q losses are a result of stock-based compensation
            expenses for employees following its May IPO. Stock compensation aside, Uber still lost
 7          $1.3 billion, up 30% from Q1.
 8          Analysts had expected losses per share of $3.12 versus Uber’s $4.72. As for revenue,
            analysts, per CNBC, had expected $3.36 billion, or an additional $200 million.
 9
     And an August 9, 2019, article posted on The Economist’s website stated: “[E]ven the company’s
10
     preferred measure of profits, ‘adjusted-EBITDA’ showed a loss of $656m, better than the first quarter of
11
     the year but worse than the same period a year earlier. And the rapid growth that the losses are intended
12
     to sustain seems to be faltering.”
13
            161.    Similarly, an August 8, 2019, Reuters article, titled “Uber Loses $5 billion, Misses Wall
14
     Street Targets Despite Easing Price War,” stated:
15
            [Uber] reported a record $5.2 billion loss and revenue that fell short of Wall Street targets
16          on Thursday as growth in its core ride-hailing business slowed, sending its shares down
            6%.
17
            The company said a price war in the United States was easing and that an important
18          measure of profitability topped its target, but slowing revenue growth raised questions
            about Uber’s ability to expand and fend off competition.
19
            “Losses are widening and the competition is cut-throat,” said Haris Anwar, analyst at
20          financial markets platform Investing.com. “What’s sapping investor confidence and
            hitting its stock hard after this report is the absence of a clear path to grow revenue and
21          cut costs.”
22                                                       * * *
23          Uber reported that revenue growth slowed to 14% to $3.2 billion and fell short of the
            average analyst estimate of $3.36 billion, according to IBES data from Refinitiv. The
24          company’s core business, ride-hailing, grew revenue only 2% to $2.3 billion.
25 The same article also noted that Uber was keeping “less money per car ride” in the quarter.

26
     7
27        In other words, the amount that Uber kept decreased from $525 million in 2Q2018 (Core Platform
   Adjusted Net Revenue of $2.5 billion multiplied by “Take Rate” of 21%) to only $425 million in the
28 2Q2019 (Core Platform Adjusted Net Revenue of $2.7 billion multiplied by “Take Rate” of 17%).

                                                          54
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 57 of 74



 1          162.    Other market commentators also expressed serious concerns over Uber’s reported results.

 2 For example, as Alyssa Altman, transportation lead at the digital consultancy firm Publicis Sapient

 3 commented: ‘“To say that earnings were disappointing would be an understatement, Uber has turned

 4 into the magical money burning machine.’” Michael Hewson of CMC Markets likewise commented:

 5 “[Despite] low expectations, Uber’s Q2 numbers still managed to disappoint on pretty much every

 6 level[.]” Finally, an August 9, 2019, CNN Business article, titled “Uber Burned Through $5.2 Billion Last

 7 Quarter, Its Biggest Quarterly Loss Ever,” stated:

 8          Even by Uber’s standards, the company burned through a staggering amount of money
            in its most recent quarter.
 9
            Uber . . . said Thursday that it lost $5.2 billion in the three months ending in June, its largest
10          quarterly loss ever, fueled mostly by $3.9 billion in stock-based compensation expenses
            related to its public offering during the quarter.
11
            Without those charges, however, the company still lost about $1.3 billion during the
12          quarter, a roughly 50% spike from the year prior. The mounting losses come as Uber
            continues to invest in freight shipping, meal deliveries and offering discounts for its core
13          ride-hailing business to attract new customers and compete with companies like Lyft[.]
14                                                       * * *
15          But even as it invests aggressively, Uber’s revenue growth continues to slow. The
            company posted revenue of $3.1 billion during the quarter, a 14% increase from the year
16          prior — hardly the rocket ship growth that investors typically expect from newly public
            technology firms.
17
            Uber’s core ride-hailing business was all but flat. Revenue in this sector ticked up just
18          2% from the same quarter a year ago.
19                                                       * * *
20          Shares of Uber fell by as much as 12% in after hours trading Thursday following the
            disappointing earnings report, before rebounding somewhat.
21
            163.    In the wake of the Company’s earnings release and related commentary, Uber’s stock price
22
     fell sharply. For example, on August 9, 2019, it fell $2.92 per share to close at $40.05, on heavy trading
23
     of over 35 million shares.
24
            164.    Moreover, over the next few trading days, the price of Uber shares continued to fall as the
25
     market continued to digest the seriousness of Uber’s 2Q2019 earnings results and its further
26
     announcement, after the close of the market on August 9, 2019, that the Company had implemented a
27
     hiring freeze for new software engineers and product managers.
28

                                                            55
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 58 of 74



 1          165.    On August 12, 2019, the price of Uber shares closed at $37.00 per share on further heavy

 2 trading of over 20 million shares.

 3          166.    Uber stock continued to fall as Uber continued to be the subject of further negative

 4 commentary. For example, on August 13, 2019, a MarketWatch article, titled “Uber closes at record low

 5 as losses, hiring freeze continue to weight on stock,” stated: “Profitability remains a key question for the

 6 ride-hailing giants [Uber and Lyft], especially in the wake of Uber’s big second-quarter loss.” By the

 7 market close on August 14, Uber’s stock had fallen to only $33.96 per share.

 8          167.    Over the remainder of the month of August 2019, Uber’s stock continued to trade low. An

 9 article titled “Why Uber Stock Crashed 23% in August,” published by the Motley Fool investment website
10 on September 11, 2019, summed up Uber’s month as follows:

11          Shares of Uber Technologies (NYSE: UBER) were moving in reverse last month after the
            ridesharing pioneer reported another underwhelming quarter, featuring slowing revenue
12          growth and wide losses. As a result, the stock fell 23% during August, according to data
            from S&P Global Market Intelligence.
13
            . . . [M]ost of the stock’s losses for the month came during the second week of August after
14          its second-quarter earnings report came out.
15                                                     * * *
16          [Uber’s] revenue in the quarter rose just 14% to $3.17 billion, badly missing estimates at
            $3.36 billion, though gross booking grew faster, increasing by 31%, or 37% in constant
17          currency, to $15.8 billion. Revenue, adjusted for currency and a one-time driver award
            associated with the IPO, was up 26%.
18
            More concerning may have been that the company’s adjusted EBITDA8 loss more than
19          doubled in the period, increasing 125% to $625 million, a sign that profitability is only
            getting further away for the ride-hailing juggernaut. That translated into a per-share loss
20          of $4.72 versus analyst expectations of a $3.12 loss.
21          The stock continued to decline following the report as news emerged that Uber had
            instituted a hiring freeze, a warning sign for a growth stock.
22
                                                       * * *
23

24
     8
25          Uber’s Prospectus (at 30) defines “Adjusted EBITDA” as “net income (loss), excluding: (i) income
   (loss) from discontinued operations, net of income taxes, (ii) net income (loss) attributable to redeemable
26 non-controlling interest, net of tax; (iii) benefit from (provision for) income taxes; (iv) income (loss) from
   equity method investment, net of tax; (v) interest expense; (vi) other income (expense), net, (vii)
27 depreciation and amortization; (viii) stock-based compensation expense, (ix) legal, tax and regulatory
   reserves and settlements; (x) asset impairment/loss on sale of assets, (xi) acquisition and financing related
28 expenses, and (xii) restructuring charges.”

                                                         56
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 59 of 74



 1          At this point, Uber looks like a broken IPO. Growth is sharply decelerating, and it’s still
            losing billions of dollars a year. The company has plenty of ideas and several secondary
 2          businesses in addition to its core ridesharing operation, but that doesn’t really matter if the
            numbers don’t add up. If top-line growth continues to slow, look for the stock to fall even
 3          lower.

 4          168.   On September 10, 2019, Uber announced that it was laying off another 8% of its workforce

 5 (principally 435 employees within its product and engineering divisions), on top of the worldwide

 6 marketing staff cuts and North American hiring freeze for software engineers and product managers that

 7 had been announced in August. In October, Uber cut an additional 350 jobs – its third round of job cuts

 8 in just three months.

 9          169.   After the close of trading on November 4, 2019, Uber reported its financial results for the

10 third quarter of 2019 (“3Q2019”). Among other things, Uber reported another massive quarterly loss of

11 $1.16 billion, or $759 million exclusive of certain additional one-time stock-based compensation expenses

12 related to the IPO. It also reported that the Gross Bookings of Uber rides, restaurant meal deliveries, and

13 other transactions only increased 29% as compared to the third quarter of 2018 a year earlier – which

14 market analysts observed amounted to “the slowest rate of increase since Uber began reporting that

15 figure.”

16          170.   In the wake of Uber’s announcement of its 3Q2019 financial results and related analyst

17 commentary, Uber’s stock fell on November 5, 2019, to $28.02 per share on heavy volume of over 52

18 million shares traded – and fell further the following day, on even heavier trading volume of over 133

19 million shares, to close at only $26.94 on November 6.

20          C.     The Truth About Uber’s Active Efforts to Evade Laws, Rules, and Regulations by
                   Misclassifying Drivers as Independent Contractors and Uber’s Exposure to Other
21                 Adverse Regulatory Actions Begins to Emerge

22          171.   On May 17, 2019, Bloomberg published an article linking Uber’s struggling share price to

23 “the weight of questions about the viability of its business model,” citing, in particular, “whether drivers

24 will be compensated as employees or remain independent contractors as Uber treats them now.”

25 Bloomberg noted a recent California appeals court decision, ordering Uber to turn data over to the City of

26 San Francisco as part of its probe into whether “Uber is underpaying its drivers in violation of the city’s

27 minimum wage laws.” Following this news, Uber’s share price fell $1.09 from the previous day’s closing

28 share price.

                                                          57
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 60 of 74



 1          172.    On May 29, 2019, the California State Assembly passed AB5, legislation that would codify

 2 the California Supreme Court’s 2018 decision in Dynamex and its “ABC test” for determining whether a

 3 person should be classified as a company’s employee or as an independent contractor.

 4          173.    On June 12, 2019, the San Francisco Chronicle published an Op-Ed from Defendant

 5 Khosrowshahi and two senior Lyft executives in which they lobbied against AB5 and urged California

 6 authorities to agree to regulatory proposals that would keep their companies’ drivers from being treated

 7 as “employees.”

 8          174.    Market analysts covered this collaborative campaign, noting the “existential threat” the

 9 AB5 had on Uber’s business model. For example, on June 12, 2019, Bloomberg reported that:
10          The [Uber and Lyft] executives’ public appeal follows months of private efforts by the
            ride-share giants and other companies to secure support from California’s governor, state
11          lawmakers, and labor leaders for some deal to shield them from a sweeping 2018 state
            supreme court ruling that makes it difficult for firms to claim their workers aren’t
12          employees.
13          Whether Uber and Lyft drivers remain independent contractors or must be treated like
            employees goes to the heart of the on-demand economy’s reliance on a casual labor force
14          to keep costs down. For both companies, which just went public, the prospect of being
            compelled in their home state to completely overhaul how drivers are compensated is an
15          existential threat.
16          Under the April 2018 ruling known as Dynamex, workers are employees entitled to state
            wage-law protections unless they are conducting “work that it outside the usual course” of
17          the company’s business. For companies whose core service is transporting customers via
            an army of drivers they claim are all contractors, that could be a challenging test to pass.
18
            175.    In an article published on June 14, 2019, by Business Insider, it was noted that executives
19
     at Uber “severely understate[d] the case. Uber . . . can’t afford significantly higher labor costs, if [it]
20
     want[s] to satisfy investors[,] [since] [m]ore growth means more drivers, and that equation doesn’t add up
21
     to future profits that would vindicate Uber[’s] . . . market cap[.]” Following this news, and as investors
22
     gradually began to appreciate the extent to which the Offering Documents had “severely understated” the
23
     nature and extent of the “existential” threat posed by having to reclassify its drivers as employees, Uber’s
24
     stock fell, closing June 14, 2019 at $43.23 per share.
25
            176.    On Friday, June 21, 2019, Judge Edward Chen of the U.S. District Court for the Northern
26
     District of California declined to dismiss certain claims brought against Uber by Los Angeles-based
27
     transportation service Diva Limousine (“Diva”) and held that Uber’s alleged misclassification of Drivers
28

                                                          58
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 61 of 74



 1 as independent contractors could significantly harm competition and violate the spirit of antitrust laws. In

 2 an article published on the same day covering this decision, Bloomberg Law reported that “[t]he ruling

 3 was based in part from language drawn from the California Supreme Court’s April 2018 ruling in

 4 Dynamex [which] . . . made it harder for California employers to classify workers as independent

 5 contractors rather than employees.” Significantly, as the June 21 Bloomberg Law article also noted, Uber

 6 had only “identified Dynamex in regulatory filings as a long-term potential risk factor for its business

 7 success.” On June 24, 2019, the next trading day, Uber’s stock closed at $43.09.On July 8, 2019, David

 8 Weil (“Weil”) (the former U.S. Department of Labor Wage and Hour administrator under President

 9 Barrack Obama) published an Op-Ed in the Los Angeles Times averring that Uber and Lyft drivers should
10 be classified as what they actually were – “employees.” Weil noted that Uber’s status as “employer” of

11 its Drivers is “really quite clear” and warned:

12          Uber . . . cannot survive if [it] no longer can treat [its] drivers as independent contractors.
            Such a change would mean that [it] would have to factor in the real costs of drivers into
13          [its] business model. [It] would have to figure out how to comply with workplace laws like
            the minimum wage, provide certain baseline protections like unemployment insurance and
14          workers compensation, and collect and pay state and federal payroll taxes. In other words,
            [Uber] would have to do what millions of other businesses do every day.
15
            177.    On July 8, 2019, Uber’s stock fell $0.59 per share (or 1.33%) to close at $42.95.
16
            178.    In the following weeks, market analysts also increasingly warned of the likely impact of
17
     the enactment of AB5 on Uber were it adopted nationally, given California’s historic leadership in
18
     “progressive movements that ultimately sweep nationwide.”             For example, as a July 17, 2019,
19
     InvestorPlace.com article, titled “California AB-5 Vote is Bad News for Uber and Lyft Stock,” stated, the
20
     damage to Uber flowing from AB5 would likely not “be contained in California.”
21
            179.    On August 14, 2019, a $32.5 million settlement to resolve class allegations against Uber
22
     for charging riders misleading fees received final approval by the U.S. District Court for the Northern
23
     District of California. According to media reports covering the settlement, the settlement required Uber
24
     to: (i) stop charging “Safe Ride Fees,” which it had allegedly failed to properly disclose to customers prior
25
     to their rides (and allegedly used to pay for certain efforts to provide safe rides); and (ii) stop using
26
     statements like “safest ride on the road” and “industry-leading” in advertisements. Uber’s stock closed
27
     on August 14 at $33.96 per share, or 6.83% below its previous day closing price of $36.45 per share.
28

                                                          59
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 62 of 74



 1          180.    Then, on August 29 and 30, 2019, it was widely reported that Uber had committed at least

 2 $30 million to lobby and support a ballot measure in California that, if approved, would allow Uber to

 3 avoid having to comply with Dynamex or AB5. In addition to committing this sum, Uber had also

 4 reportedly hired consultants, conducted research and polling, and drafted language for such a ballot

 5 measure, under which Uber Drivers would be classified as non-employees. In the wake of this news,

 6 which further signaled to markets just how dangerous Dynamex and AB5 were to Uber, on September 3,

 7 2019, the next trading day, Uber’s stock closed at $30.70 per share.

 8          181.    On September 11, 2019, the California Senate passed AB5. Commentators were again

 9 swift to react. For example, Katie Wells (“Wells”), a fellow at Georgetown University who specializes in
10 the social and economic effects of on-demand services, explained, ‘“This is such a cut to the heart of

11 their business practice[,]’” adding that ‘“[t]he fact that [Uber is] suggesting that there is a solution to be

12 had acknowledges that there is a problem.’” As Wells concluded, “it is a watershed moment.”

13          182.    Other market analysts echoed Wells’s views, especially those that had already calculated

14 the financial implications of AB5 for Uber in California. For example, a September 11, 2019, analyst

15 report from Barclays Plc and Macquarie Capital stated that “[g]iving employee status and benefits to

16 workers in California would cost Uber . . . an additional $2,000 to $3,600 per driver annually,” which

17 “would be as much as $500 million for Uber in the state [per] year.” Moreover, on the same day, Fortune

18 published an article that reported: “California often sets the legislative tone for other states to emulate,

19 [so] the costs could quickly add up if more follow suit.”

20          183.    Others, such as Bloomberg News, further noted that Uber was “facing the most serious

21 threat yet to its business model” and quoted individuals knowledgeable about the regulation as stating that

22 AB5 was a “groundbreaking shift” that “threatens to upend [Uber’s] source of cheap labor” and warned

23 that Uber was “whistling past the graveyard” by underestimating how much AB5 favors drivers.

24          184.    On September 18, 2019, California Governor Gavin Newsom signed AB5 into law.

25          185.    Uber’s regulatory woes continued. On September 24, 2019, London’s TFL announced that

26 it would only grant Uber London Ltd. a two-month private hire operator license in advance of its

27 consideration of any potential further licensing application. “The new two-month licence will have the

28 same conditions that Uber has been subject to over the last 15 months, along with new conditions to ensure

                                                         60
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 63 of 74



 1 passenger safety.” In the wake of this news, Uber’s stock fell $1.70 per share (or more than 5%), to close

 2 at $31.30 per share on September 24, 2019.

 3          186.   On October 17, 2019, it was reported that “New Jersey labor auditors [were] investigating

 4 Uber” to see if it is “wrongly classifying drivers as independent contractors” and, if so, whether Uber

 5 “should be responsible for employment taxes[.]” Bloomberg Law noted that the NJ Dep’t of LWD had

 6 sent surveys to drivers across the state over the last year seeking information about their work

 7 arrangements and tax status, that the “investigation is the latest challenge to the Uber and Lyft business

 8 model,” that the “probe comes as the companies face a number of lawsuits over their classification of

 9 drivers as contractors[,] . . . includ[ing] recent proposed class actions in federal courts in New Jersey and
10 Massachusetts[,]” and that the “companies’ costs per driver could jump by more than 20% if they have to

11 reclassify workers as employees[.]” On October 18, 2019, the Company’s stock closed at $32.06. By

12 October 21, 2019, Uber’s stock had fallen further, down to $31.41 per share.

13          187.   Just over a week later, on October 29, 2019, Uber unveiled a proposed ballot measure to

14 fight California’s codification of Dynamex. The ballot measure, which sought to exempt Uber from the

15 state legislation, was characterized by the California Labor Federation as being yet ‘“another brazen

16 attempt by some of the richest corporations in California to avoid playing by the same rules as all other

17 law-abiding companies.’” Market analysts continued their coverage of this development on October 30,

18 2019.9 On October 31, 2019, Uber’s stock dropped 6.67% to $31.50 per share.

19          188.   Then, on November 14, 2019, the NJ Dep’t of LWD assessed Uber $523 million in past-

20 due taxes covering the prior four years, together with as much as $119 million in interest and penalties,

21 in connection with its misclassification of its drivers as independent contractors. At the same time,

22 Bloomberg Law revealed to the market that “New Jersey [had] informed Uber in 2015 that it had obtained

23 a court judgment ordering the company to pay about $54 million in overdue unemployment and temporary

24 disability insurance contributions.” Following this news, Uber shares fell to $25.99.

25

26
     9
27        See, e.g., Graham Rapier, California’s Assembly Bill 5 Could Drastically Reshape the State’s Gig
   Economy. Uber and Lyft Have an Alternative Proposal, INC.COM (Oct. 30, 2019), https://www.inc.com/
28 business-insider/california-gig-economy-bill-uber-lyft-alternative-proposal.html.

                                                         61
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 64 of 74



 1          189.    As detailed supra in ¶144, ten days later, on November 25, 2019, the TFL announced that

 2 Uber would not be granted a new license to operate in London, having characterized Uber as being neither

 3 “fit” nor “proper.” Uber’s stock fell to $29.11 on this news.

 4          190.    As the truth concerning the nature and extent of these and related material adverse problems

 5 were gradually revealed, the price of Uber’s Class A common stock plummeted from the IPO Price of

 6 $45.00 per share to close on November 25, 2019 at $29.11.

 7                               PLAINTIFFS’ CLASS ACTION ALLEGATIONS

 8          191.    Plaintiffs bring this class action on behalf of a class consisting of all persons or entities that

 9 purchased Uber’s Class A common stock pursuant or traceable to the Offering Documents for Uber’s May
10 2019 IPO and who were damaged thereby (the “Class”). Excluded from the Class are Defendants; the

11 past and current officers and directors of Uber and the Underwriter Defendants; the legal representatives,

12 parents, subsidiaries, heirs, immediate family members, successors, and assigns of any such excluded

13 person or entity; and any entity in which any of the above excluded persons or entities has or had a

14 controlling interest (but in the case of the Underwriter Defendants, only such entities that they have or had

15 a majority ownership interest in). Also excluded from the Class are any of Uber’s employee retirement

16 and/or benefit plan(s), and their participants or beneficiaries in their capacities as such, to the extent they

17 made purchases through such plan(s).

18          192.    The members of the Class are so numerous that joinder of all members is impracticable.

19 While the exact number of Class members is unknown to Plaintiffs at this time, and can only be determined

20 through appropriate discovery, Plaintiffs believe that there are thousands if not tens of thousands of

21 members of the proposed Class. The members of the proposed Class may be identified from records

22 maintained by the Company, its transfer agent, and/or the Underwriter Defendants and may be notified of

23 the pendency of this action by mail using customary forms of notice that are commonly used in securities

24 class actions of this type.

25          193.    Each Plaintiff’s claim is typical of the claims of the other members of the Class, as all

26 members of the Class have been similarly affected by Defendants’ wrongful conduct.

27          194.    Each Plaintiff will fairly and adequately protect the interests of the members of the Class

28 and has retained counsel competent and experienced in class and securities litigation.

                                                           62
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 65 of 74



 1           195.    Common questions of law and fact exist as to all members of the Class and predominate

 2 over any questions solely affecting individual members of the Class. Among the questions of law and fact

 3 common to the Class are:

 4                   (a)       whether the federal securities laws were violated by Defendants’ acts or omissions,

 5           as alleged herein;

 6                   (b)       whether the Offering Documents contained materially inaccurate and misleading

 7           statements and omitted to contain material facts necessary to make the statements made therein

 8           not misleading and/or otherwise required to be stated therein; and

 9                   (c)       to what extent Plaintiffs and the other members of the Class have sustained damages

10           and the proper measure of such damages.

11           196.    A class action is superior to all other available methods for the fair and efficient

12 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

13 damages suffered by individual Class members may be relatively small, the expense and burden of

14 individual litigation make it impossible for members of the Class to individually redress the wrongs done

15 to them. There will be no difficulty in the management of this action as a class action.

16                                                FIRST CLAIM
                                       Violation of §11 of the Securities Act
17                  Against Uber, the Individual Defendants, and the Underwriter Defendants
18           197.    Plaintiffs repeat and reallege each and every allegation contained above as if fully set forth

19 herein.

20           198.    This claim is brought pursuant to §11 of the Securities Act, 15 U.S.C. §77k, on behalf of

21 the Class, against Defendant Uber, each Individual Defendant, and each Underwriter Defendant. This is

22 a non-fraud cause of action. Plaintiffs do not assert that any Defendant committed intentional or reckless

23 misconduct or that any Defendant acted with scienter or fraudulent intent in connection with this claim.

24           199.    The Registration Statement was inaccurate and misleading, contained untrue statements of

25 material facts, omitted facts necessary to make the statements made therein not misleading, and omitted

26 to state material facts required to be stated therein.

27           200.    Uber is the registrant and issuer of the Class A shares of Uber common stock purchased by

28 Plaintiffs and the Class. As such, Uber is strictly liable for the materially inaccurate, misleading, and

                                                            63
                           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 66 of 74



 1 incomplete statements contained in the Registration Statement and for the failure of the Registration

 2 Statement to be complete and accurate. By virtue of the Registration Statement containing materially

 3 inaccurate and misleading statements, and having omitted to state material facts necessary to make the

 4 statements therein not false and misleading, Uber is liable under §11 of the Securities Act to Plaintiffs and

 5 the Class.

 6          201.    Each Individual Defendant signed the Registration Statement. As such, each is strictly

 7 liable for the materially inaccurate and misleading statements contained in the Registration Statement and

 8 for the failure of the Registration Statement to be complete and accurate, unless he or she is able to carry

 9 their burden of establishing an affirmative “due diligence” defense. Each Individual Defendant had a duty
10 to make a reasonable and diligent investigation of the truthfulness and accuracy of the statements

11 contained in the Registration Statement and to ensure that they were true and accurate, that there were no

12 omissions of material facts that would make the Registration Statement misleading, and that the

13 Registration Statement contained all facts required to be stated therein. In the exercise of reasonable care,

14 the Individual Defendants should have known of the material misstatements and omissions contained in

15 the Registration Statement and also should have known of the omissions of material fact necessary to

16 make the statements made therein not misleading. Accordingly, none of the Individual Defendants will

17 be able to establish an affirmative “due diligence” defense, on which they bear the burden of proof, and

18 each such Defendant is liable to Plaintiffs and the Class under §11 of the Securities Act.

19          202.    Each Underwriter Defendant served as an underwriter in connection with the IPO. As

20 such, each is strictly liable for the materially inaccurate and misleading statements contained in the

21 Registration Statement and for the failure of the Registration Statement to be complete and accurate, unless

22 it is able to carry its burden of establishing an affirmative “due diligence” defense. Each Underwriter

23 Defendant had a duty to make a reasonable and diligent investigation of the truthfulness and accuracy of

24 the statements contained in the Registration Statement, and to ensure that they were true and accurate, that

25 there were no omissions of material facts that would make the Registration Statement misleading, and that

26 the Registration Statement contained all facts required to be stated therein. In the exercise of reasonable

27 care, each Underwriter Defendant should have known of the material misstatements and omissions

28 contained in the Registration Statement and also should have known of the omissions of material fact

                                                         64
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 67 of 74



 1 necessary to make the statements made therein not misleading. Accordingly, none of the Underwriter

 2 Defendants will be able to establish an affirmative “due diligence” defense, on which they bear the burden

 3 of proof, and each such Defendant is liable to Plaintiffs and the Class under §11 of the Securities Act.

 4           203.    None of the Defendants named in this claim made a reasonable investigation or possessed

 5 reasonable grounds to believe that the statements contained in the Registration Statement were true,

 6 materially complete and free of any omission of any material facts required to be disclosed, or were not

 7 materially misleading.

 8           204.    None of the untrue, misleading, or incomplete statements of fact in the Registration

 9 Statement alleged herein was a forward-looking statement. Rather, each such statement concerned
10 existing facts.     Moreover, the Registration Statement did not properly identify any of the untrue,

11 misleading or incomplete statements as forward-looking statements, nor did it provide information that

12 undermined the putative accuracy and completeness of these statements.

13           205.    Plaintiffs acquired Uber’s Class A common stock pursuant or traceable to the Registration

14 Statement and without knowledge of the untruths, misleading statements, and/or omissions alleged herein.

15 Plaintiffs have sustained damages, and the price of Uber’s Class A common stock declined substantially.

16 Although Plaintiffs have no affirmative burden to plead or proof causation, Plaintiffs state that none of

17 the Defendants will be able to establish an affirmative “negative causation” defense, on which they bear

18 the burden of proof, as they will be unable to disprove that Plaintiffs’ losses have been suffered, in whole

19 or in part, due to material misstatements in or omission from the Registration Statement.

20           206.    This claim is brought within one year after the discovery of the untrue statements and

21 omissions and within three years of the date of the IPO.

22           207.    By virtue of the foregoing, Plaintiffs and the other members of the Class are entitled to

23 damages under §11, as measured by the provisions of §11(e), from the Defendants and each of them,

24 jointly and severally.

25                                              SECOND CLAIM
                                    Violation of §12(a)(2) of the Securities Act
26                  Against Uber, the Individual Defendants, and the Underwriter Defendants
27           208.    Plaintiffs repeat and reallege each and every allegation contained above as if fully set forth

28 herein.

                                                           65
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
              Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 68 of 74



 1          209.    This claim is brought pursuant to §12(a)(2) of the Securities Act, 15 U.S.C. §77l(a)(2), on

 2 behalf of the Class, against Defendant Uber, each Individual Defendant, and each Underwriter Defendant.

 3 This is a non-fraud cause of action. Plaintiffs do not assert that any Defendant committed intentional or

 4 reckless misconduct or that any Defendant acted with scienter or fraudulent intent in connection with this

 5 claim.

 6          210.    Defendants named in this Claim were sellers, offerors, and/or solicitors of purchasers of

 7 the shares of Uber Class A common stock that were offered and sold pursuant to the defective Prospectus.

 8 Defendants issued or caused to be issued the Prospectus, which was used to induce investors, such as

 9 Plaintiffs and the other members of the Class, to purchase the Company’s shares. Each Defendant solicited
10 the purchase of securities motivated at least, in part, by a desire to serve their own financial interests.

11          211.    The Prospectus contained untrue statements of material facts, omitted to state other facts

12 necessary to make the statements made not misleading, and omitted material facts required to be stated

13 therein. The actions of solicitation by the Defendants named in this Claim included participating in the

14 preparation of the materially inaccurate, misleading, and incomplete Prospectus; participating in the

15 roadshow for the IPO; and participating in the marketing of Uber’s Class A common stock to investors,

16 such as Plaintiffs and the other members of the Class.

17          212.    Defendants named in this claim owed to the purchasers of Uber’s Class A common stock,

18 including Plaintiffs and other members of the Class, the duty to make a reasonable and diligent

19 investigation of the statements contained in the Prospectus to ensure that such statements were true, that

20 there was no omission to state a material fact required to be stated in order to make the statements

21 contained therein not misleading, and that the Prospectus contained all facts required to be stated therein.

22 By virtue of each of these Defendants’ failure to exercise reasonable care, the Prospectus contained

23 misrepresentations of material facts and omissions of material facts necessary to make statements therein

24 not misleading. By virtue of the Prospectus containing materially inaccurate and misleading statements,

25 and having omitted to state material facts necessary to make the statements therein not false and

26 misleading, Uber is liable under §12 of the Securities Act to Plaintiffs and the Class.

27          213.    Plaintiffs and the other Class members did not know, nor could they have known, of the

28 untruths or omissions contained in the Prospectus.

                                                          66
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 69 of 74



 1           214.   None of the Defendants made a reasonable investigation or possessed reasonable grounds

 2 to believe that the statements contained in the Prospectus were true, materially complete and free of any

 3 omission of any material facts required to be disclosed, or were not materially misleading. Had they done

 4 so, these Defendants could have known of the material misstatements and omissions alleged herein. In

 5 the exercise of reasonable care, each Defendant should have known of the material misstatements and

 6 omissions contained in the Prospectus and also should have known of the omissions of material fact

 7 necessary to make the statements made therein not misleading. Accordingly, and leaving aside defendant

 8 Uber (which is not entitled to even assert such a defense), none of the remaining Defendants will be able

 9 to establish an affirmative “due diligence” defense, on which they bear the burden of proof, and each such
10 Defendant is liable to Plaintiffs and the Class under §12 of the Securities Act.

11           215.   This Claim is brought within one year after discovery of the untrue statements and

12 omissions in the Prospectus and within three years after the Company’s shares were sold to the Class in

13 connection with the IPO.

14           216.   By reason of the conduct alleged herein, the Defendants named in this claim violated

15 §12(a)(2) of the Securities Act. Although Plaintiffs have no affirmative burden to plead or proof causation,

16 Plaintiffs state that none of the Defendants will be able to establish an affirmative “negative causation”

17 defense, on which they bear the burden of proof, as they will be unable to disprove that Plaintiffs’ losses

18 have been suffered, in whole or in part, due to material misstatements in or omission from the Prospectus.

19 Accordingly, Plaintiffs and the other members of the Class who hold the shares issued pursuant to the

20 Prospectus have the right to rescind and recover the consideration paid for their shares with interest thereon

21 or damages as allowed by law or in equity. Class members who have sold their Uber shares seek damages

22 to the extent permitted by law.

23                                              THIRD CLAIM
                                      Violation of §15 of the Securities Act
24                                     Against the Individual Defendants
25           217.   Plaintiffs repeat and reallege each and every allegation contained above as if fully set forth

26 herein.

27           218.   This claim is brought pursuant to §15 of the Securities Act, 15 U.S.C. §77o, on behalf of

28 the Class, against each of the Individual Defendants.

                                                          67
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 70 of 74



 1          219.    The Individual Defendants were controlling persons of Uber within the meaning of §15 of

 2 the Securities Act. By reason of their ownership interest in, senior management positions at, and/or

 3 directorships held at Uber, as alleged above, these Defendants, individually and collectively, had the

 4 power to influence and exercised same over the Company to cause it to engage in the conduct complained

 5 of herein. As the Registration Statement states:

 6          Upon the closing of this offering, our executive officers, directors, and current beneficial
            owners of 5% or more of our common stock will, in the aggregate, beneficially own
 7          approximately 44.5% of our outstanding shares of common stock, assuming no exercise of
            the underwriters’ over-allotment option. These persons, acting together, will be able to
 8          significantly influence all matters requiring stockholder approval, including the election of
            directors and the approval of significant corporate transactions, such as mergers,
 9          consolidations, or the sale of us or all or substantially all of our assets.
10 Moreover, the Individual Defendants each had a series of direct and/or indirect business and/or personal

11 relationships with other directors and/or officers and/or major shareholders of Uber.

12          220.    In addition, the Registration Statement concedes that all of Uber’s directors who were then-

13 serving on the Board, did so “pursuant to the provisions of a voting agreement between [Uber] and certain

14 of [its] stockholders.” Upon the closing of the IPO, the aforementioned agreement was to terminate and

15 the parties to the new voting agreement “agreed to vote their shares so as to elect”:

16          (1) one director designated by Benchmark Capital Partners VII, L.P., currently [Defendant]
            Cohler; (2) one director designated by TPG Equity Holdings, L.P., currently [Defendant]
17          Trujillo; (3) one director designated by Expa-1, LLC, currently [Defendant] Camp; (4) one
            director designated by Ryan Graves, currently [Defendant] Graves; (5) one director
18          designated by The Public Investment Fund, currently [Defendant] Al-Rumayyan; (6) three
            directors designated by Travis Kalanick, currently [Defendant] Kalanick, [Defendant]
19          Burns, and [Defendant] Thain; (7) the person serving as our Chief Executive Officer,
            currently [Defendant] Khosrowshahi; (8) five independent directors nominated by a
20          committee of our board of directors and approved by a majority of the voting directors,
            currently [Defendant] Huffington, [Defendant] Martello, and three vacancies; (9) one
21          unaffiliated director nominated by a committee of our board of directors and approved by
            a majority of the voting directors as our Chairperson, currently [Defendant] Sugar; and (10)
22          subject to approval by the Committee on Foreign Investment in the United States, two
            directors designated by SoftBank, both of which seats are currently vacant.
23
            221.    Defendants Khosrowshahi, Cohler, Trujillo, Camp, Al-Ramayyan, Graves, Burns, Thain,
24
     Sugar, Huffington, Kalanick, and Martello were each critical to effectuating the IPO by signing or
25
     authorizing the signing of the Registration Statement, voting to execute the IPO, and by otherwise
26
     directing through their authority the processes leading to the execution of the IPO.
27

28

                                                         68
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
                 Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 71 of 74



 1          222.     Similarly, each of the Individual Defendants not only controlled those subject to liability

 2 as primary violators of §§11 and 12(a)(2) of the Securities Act, as alleged in the Causes of Action above,

 3 they directly participated in controlling Uber by having signed or authorized the signing of the Registration

 4 Statement and authorizing the issuance of Uber stock to Plaintiffs and members of the Class.

 5          223.     As control persons of Uber, each of the Individual Defendants are jointly and severally

 6 liable pursuant to §15 of the Securities Act with and to the same extent as Uber for its violations of §§11

 7 and 12(a)(2) of the Securities Act.

 8                                           PRAYER FOR RELIEF

 9          WHEREFORE, Plaintiffs, on behalf of themselves and the other members of the Class, pray for

10 judgment as follows:

11          A.       Declaring this action to be a proper class action and certifying Plaintiffs as the Class

12 Representatives;

13          B.       Awarding Plaintiffs and the other members of the Class compensatory damages against all

14 Defendants, jointly and severally, for all damages sustained as a result of Defendants’ wrongdoing in an

15 amount to be proven at trial, including interest thereon;

16          C.       Awarding Plaintiffs and the other members of the Class rescission or damages (which may

17 include a rescissory measure of damages) to the extent permitted by law on their §12(a)(2) claims;

18          D.       Awarding Plaintiffs and the other members of the Class pre- and post-judgment interest, as

19 well as reasonable attorneys’ fees, expert witness fees, and other litigation costs, expenses, and

20 disbursements;

21          E.       Awarding Plaintiffs rescission, disgorgement, or such other equitable or injunctive relief

22 as deemed appropriate by the Court; and

23          F.       Awarding Plaintiffs and the other members of the Class such other and further relief as the

24 Court may deem just and proper.

25                                         JURY TRIAL DEMANDED

26          Plaintiffs hereby demand a trial by jury.

27 DATED: December 5, 2020                         SCOTT+SCOTT ATTORNEYS AT LAW LLP

28                                                  s/ John T. Jasnoch

                                                          69
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
     Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 72 of 74



 1                                  JOHN T. JASNOCH (CA 281605)
                                    HAL D. CUNNINGHAM (CA 243048)
 2                                  600 W. Broadway, Suite 3300
                                    San Diego, CA 92101
 3                                  Telephone: 619/233-4565
                                    619/233-0508 (fax)
 4                                  jjasnoch@scott-scott.com
                                    hcunningham@scott-scott.com
 5
                                    – and –
 6
                                    WILLIAM C. FREDERICKS (pro hac vice forthcoming)
 7                                  JONATHAN M. ZIMMERMAN (pro hac vice forthcoming)
                                    SCOTT+SCOTT ATTORNEYS AT LAW LLP
 8                                  The Helmsley Building
                                    230 Park Avenue, 17th Floor
 9                                  New York, NY 10169
                                    Telephone: 212/223-6444
10                                  212/223-6334 (fax)
                                    wfredericks@scott-scott.com
11                                  jzimmerman@scott-scott.com

12                                  Counsel for Plaintiffs and the Class

13                                  ROBBINS GELLER RUDMAN & DOWD LLP

14                                    s/ James I. Jaconette (w/ permission)
                                    JAMES I. JACONETTE (CA 179565)
15                                  665 West Broadway, Suite 1900
                                    San Diego, CA 92101-8498
16                                  Telephone: 619/231-1058
                                    619/231-7423 (fax)
17                                  jamesj@rgrdlaw.com

18                                  Counsel for Plaintiffs and the Class

19                                  COTCHETT, PITRE & McCARTHY, LLP

20                                    s/ Joseph W. Cotchett (w/ permission)
                                    JOSEPH W. COTCHETT (CA 36324)
21                                  MARK C. MOLUMPHY (CA 168009)
                                    GINA STASSI (CA 261263)
22                                  TYSON REDENBARGER (CA 294424)
                                    San Francisco Airport Office Center
23                                  840 Malcolm Road, Suite 200
                                    Burlingame, CA 94010
24                                  Telephone: 650/697-6000
                                    650/697-0577 (fax)
25                                  jcotchett@cpmlegal.com
                                    mmolumphy@cpmlegal.com
26                                  gstassi@cpmlegal.com
                                    tredenbarger@cpmlegal.com
27
                                    Counsel for Plaintiffs and the Class
28

                                           70
           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
     Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 73 of 74



 1                                  FRANCIS A. BOTTINI, JR. (CA 175783)
                                    ALBERT Y. CHANG (CA 296065)
 2                                  YURY A. KOLESNIKOV (CA 271173)
                                    BOTTINI & BOTTINI, INC.
 3                                  7817 Ivanhoe Avenue, Suite 102
                                    La Jolla, CA 92037
 4                                  Telephone: 858/914-2001
                                    858/914-2002 (fax)
 5                                  fbottini@bottinilaw.com
                                    achang@bottinilaw.com
 6                                  ykolesnikov@bottinilaw.com

 7                                  STEPHEN J. ODDO (CA 174828)
                                    BRIAN J. ROBBINS (CA 190264)
 8                                  ROBBINS LLP
                                    5040 Shoreham Place
 9                                  San Diego, CA 92122
                                    Telephone: 619/525-3990
10                                  619/525-3991 (fax)
                                    soddo@robbinsllp.com
11                                  brobbins@robbinsllp.com

12                                  MARION C. PASSMORE (CA 228474)
                                    W. SCOTT HOLLEMAN (CA 310266)
13                                  BRAGAR EAGEL & SQUIRE, P.C.
                                    101 California Street, Suite 2710
14                                  San Francisco, CA 94111
                                    Telephone: 415/365-7149
15                                  passmore@bespc.com
                                    holleman@bespc.com
16
                                    ARI Y. BASSER (CA 272618)
17                                  JORDAN L. LURIE (CA 130013)
                                    POMERANTZ LLP
18                                  1100 Glendon Avenue, 15th Floor
                                    Los Angeles, CA 90024
19                                  Telephone: 310/432-8492
                                    abasser@pomlaw.com
20                                  jllurie@pomlaw.com

21                                  JEREMY A. LIEBERMAN
                                    J. ALEXANDER HOOD II
22                                  POMERANTZ LLP
                                    600 Third Avenue, 20th Floor
23                                  New York, NY 10016
                                    Telephone: 212/661-1100
24                                  212/661-8665 (fax)
                                    jalieberman@pomlaw.com
25                                  ahood@pomlaw.com

26                                  BRIAN J. SCHALL (CA 290685)
                                    THE SCHALL LAW FIRM
27                                  1880 Century Park E, Suite 404
                                    Los Angeles, CA 90067-1604
28                                  Telephone: 310/301-3335

                                           71
           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
               Case 3:20-cv-08610-RS Document 1 Filed 12/05/20 Page 74 of 74



 1                                                310/388-0192 (fax)
                                                  brian@schallfirm.com
 2
                                                  DAVID W. HALL (CA 274921)
 3                                                HEDIN HALL LLP
                                                  Four Embarcadero Center, Suite 1400
 4                                                San Francisco, CA 94104
                                                  Telephone: 415/766-3534
 5                                                415/402-0058 (fax)
                                                  dhall@hedinhall.com
 6
                                                  CURTIS V. TRINKO
 7                                                LAW OFFICES OF CURTIS V. TRINKO, LLP
                                                  39 Sintsink Drive West, 1st Floor
 8                                                Port Washington, NY 11050
                                                  Telephone: 516/883-1437
 9                                                ctrinko@trinko.com

10                                                Additional Counsel for Plaintiffs and the Class

11

12
                                                 ATTESTATION
13
            Pursuant to L.R. 5-1(i), I attest that concurrence in the filing of this document has been obtained
14
     from the other signatories.
15

16                                                        s/ John T. Jasnoch
                                                          JOHN T. JASNOCH
17

18

19

20

21

22

23

24

25

26

27

28

                                                         72
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE SECURITIES ACT OF 1933
